

Exhibit 10.23

AMENDED AND RESTATED
JOINT VENTURE AGREEMENT

This Amended and Restated Joint Venture Agreement (“Agreement”) is entered into
as of October 27, 2015 (the “Effective Date”), by and among, Bunge Global
Innovation, LLC, a Delaware limited liability company, with a place of business
at 50 Main Street, White Plains, NY 10606 (“BGI”), Bunge Coöperatief UA, a Dutch
cooperative, with a principal place of business at Weena 320, 3012 NJ,
Rotterdam, The Netherlands (“Bunge Netherlands”), and Bunge Açúcar Bioenergia
Ltda., a Brazilian limitada, with a principal place of business at Rua Diogo
Moreira, 184, 10th floor, São Paulo/SP, Brazil (“Bunge Brazil”, together with
BGI, Bunge Netherlands and its Affiliates, collectively, the “Bunge Group”);
Solazyme, Inc., a Delaware company with a principal place of business at 225
Gateway Boulevard, South San Francisco, CA 94080 (“Solazyme, Inc.”) and Solazyme
Brasil Óleos Renováveis e Bioprodutos Ltda., a Brazilian limitada with a
principal place of business at Rua Diogo Moreira, 185, 4th floor unit 41, São
Paulo/SP, Brazil (“Solazyme Brazil”, together with Solazyme, Inc. and its
Affiliates, collectively, the “Solazyme Group”); and Solazyme Bunge Renewable
Oils Coöperatief U.A., a Dutch cooperative, with a principal place of business
at 225 Gateway Boulevard, South San Francisco, CA 94080 (the “Company”),
Solazyme Bunge Produtos Renováveis Ltda., a Brazilian limitada with a principal
place of business at Fazenda Moema, without number, Zona Rural, Orindiúva, São
Paulo, 15480-000, Brazil (“SB Oils”), and Solazyme Bunge Renewable Oils II
Coöperatief U.A., a Dutch cooperative, with a principal place of business at 225
Gateway Boulevard, South San Francisco, CA 94080 (“SBO Holdco, and together with
the Company and SB Oils, the “JV Companies”).
W I T N E S S E T H:
WHEREAS, the Bunge Group is a global processor of soybeans, rapeseed, canola,
sunflower seeds, corn, wheat, sugar cane and other agricultural commodities used
to make products and ingredients with numerous applications.
WHEREAS, the Solazyme Group is engaged in the renewable oil and bioproducts
business, with expertise and intellectual property in the area of the use of
microbes as biocatalysts for converting carbon sources into lipids in
non-photosynthetic processes.
WHEREAS, certain of the parties hereto, and other Affiliates of the parties,
entered into a Joint Venture Agreement dated March 30, 2012 (the “Original Joint
Venture Agreement”) and certain ancillary agreements to establish a joint
venture to construct a production facility that manufactures triglyceride oils
through microbe-based catalysis and related receiving, processing and storage
tanks and equipment located in Moema, Brazil (the “Moema Facility”), operate the
Moema Facility and produce triglyceride oil products for use and sale in Brazil
(the “Initial Joint Venture”).

1
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



WHEREAS, on the date hereof, the parties are entering into this Agreement and
certain parties or their Affiliates are entering into, or amending and
restating, certain ancillary agreements to expand the Initial Joint Venture to
research, develop, manufacture, market and sell certain additional products, as
set forth in this Agreement and the other JV Agreements.
WHEREAS, subject to the terms and conditions set forth herein, the Parties wish
to amend and restate the Original Joint Venture Agreement on the terms set forth
herein.
NOW, THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, do hereby agree as follows:



2

--------------------------------------------------------------------------------



    
ARCTILE 1
DEFINITIONS AND INTERPRETATION
1.1    Defined Terms. Capitalized terms used in this Agreement shall have the
meanings specified herein or in Exhibit A.
1.2    Interpretation. Whenever the context requires, any pronoun shall include
the corresponding masculine, feminine and neuter forms. Terms defined in the
singular shall have the same meanings when used in the plural and vice versa.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” References to statutes or regulations
include all statutory or regulatory provisions consolidating, amending or
replacing the statute or regulation referred to herein. All references to
“Party” and “Parties” shall be deemed references to parties to this Agreement
or, where the context requires, to Solazyme, Inc. and Bunge Netherlands as the
equity holders of the Company. Except as specifically otherwise provided in this
Agreement, a reference to an Article, Section or Exhibit is a reference to an
Article, Section or Exhibit of this Agreement, and the terms “hereof,” “herein,”
and other like terms refer to this Agreement as a whole, including the Exhibits.
The term “or” is used in its inclusive sense (“and/or”). The terms “Dollars” and
“$” shall mean United States Dollars. The term “MT” shall mean metric tonnes. In
the event of a conflict between any provision of the articles of association of
the Company and any provision of this Agreement, each Party agrees to cause the
provision of the articles of association of the Company to be amended to conform
to the relevant provision of this Agreement to the fullest extent permitted by
Applicable Law.
1.3    Headings. The division of this Agreement into Articles and Sections and
the insertion of headings are for convenience of reference only and shall not
affect the construction or interpretation of this Agreement.







3
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



ARTICLE 2
GENERAL PROVISIONS
2.1    Formation of the Joint Venture. The Bunge Group and the Solazyme Group,
pursuant to the Original Joint Venture Agreement, formed the Initial Joint
Venture to combine certain capital, technological expertise and Technology of
the Solazyme Group with certain capital, manufacturing expertise and access to
feedstock of the Bunge Group in order to develop and manufacture certain
products in the Moema Facility for use in Brazil. The Bunge Group, the Solazyme
Group and the JV Companies through this Agreement are expanding the Initial
Joint Venture to research, develop, manufacture, market and sell certain
additional products as set forth in this Agreement and the other JV Agreements
(the “Joint Venture”).
2.2    Purpose of the Joint Venture. The Joint Venture is being established for
the purpose of:
(a)    Researching, developing, manufacturing, marketing and selling
triglyceride oil products obtained through Microbe-Based Catalysis for which the
JV Companies have rights, primarily rights licensed to the Company in the
Solazyme Development Agreement (the “Business”); and
(b)    Engaging in such other business as the equity holders of the Company may
determine. The terms of any exclusive relationship or non-compete that may be
applicable to any such other business shall be as mutually agreed among the
equity holders of the Company at the time of their approval of entry into such
other business. The Articles of Association of SB Oils shall also be amended if
and when the quotaholders decide that the Company and SB Oils should engage in
other businesses.
2.3    Name. The Business shall be conducted under the name “Solazyme Bunge
Renewable Oils” and such other names as the Board may from time to time
determine to be necessary or advisable.
2.4    Places of Business of the Joint Venture. The principal place of business
of the Company shall be 225 Gateway Boulevard, South San Francisco, CA 94080, or
such other place as the Board may from time to time determine. The principal
place of business of SB Oils shall be the City of Orindiúva, State of São Paulo,
Brazil, or such other place as the SB Oils Officers may from time to time
determine. The principal place of business of SBO Holdco shall be 225 Gateway
Boulevard, South San Francisco, CA 94080, or such other place as the Board may
from time to time determine. The JV Companies may have such offices as their
respective governing boards may from time to time deem necessary or advisable.

4
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



2.5    No Liability to Third Parties. The debts, obligations and liabilities of
any JV Company, whether arising in contract, tort or otherwise, shall be solely
the debts, obligations and liabilities of such JV Company, and no other Party
shall be obligated for any such debt, obligation or liability of such JV Company
solely by reason of being a party to this Agreement or an equity holder of a JV
Company.
2.6    Intent. It is the intent of the Parties that the Company, SB Oils and SBO
Holdco each be operated in a manner consistent with their treatment as
partnerships or disregarded entities for U.S. federal and state income tax
purposes. The JV Companies shall each take all appropriate actions to ensure
that the JV Companies and any of their subsidiaries shall be treated as
partnerships or disregarded entities for U.S. federal and state income tax
purposes, including the making of available tax elections. No election may be
made to treat any of the JV Companies or any of their subsidiaries as a
corporation for U.S. federal or state income tax purposes without the written
consent of Solazyme, Inc. and BGI. It is also the intent of the Parties that no
JV Company be operated or treated as a “partnership” for purposes of section 303
of the United States Bankruptcy Code, or for any purposes other than tax
purposes. None of the Parties, including the JV Companies, shall take any action
inconsistent with the express intent of the Parties as set forth in this
Section 2.6.
2.7    Title to Property. All real and personal property owned by a JV Company
shall be owned by such JV Company, and no Party shall have any direct ownership
interest in such property, and each Party’s respective interest in the JV
Companies, if any, shall be personal property for all purposes. Except as
otherwise provided in this Agreement, each JV Company shall hold all of its real
and personal property in its own name and not in the name of any other Party.



ARTICLE 3
PERCENTAGE INTERESTS AND INCORPORATION ACTIVITIES
3.1    Ownership of the Company. As of the Effective Date, the percentage
ownership interest of each Party in the Company (“Percentage Interest”) was as
follows:
(a)    Solazyme, Inc. – 50.1%; and
(b)    Bunge Netherlands – 49.9%.
3.2    Ownership of SB Oils. As of the Effective Date, the percentage ownership
interests of SB Oils was as follows:
(a)    The Company – 99%; and

5
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



(b)    SBO Holdco – 1%.
3.3    Ownership of SBO Holdco. As of the Effective Date, the Company owned one
hundred percent (100%) of the ownership interests of SBO Holdco.
3.4    Additional Members of the Joint Venture. Other than pursuant to transfers
complying with the restrictions of Article 12 or Section 20.5(a), the Joint
Venture shall not be expanded to include any additional members without the
prior written consent of (a) BGI, to the extent that members of the Bunge Group
own, collectively, a Percentage Interest of at least ten percent (10%) at the
applicable time and (b) Solazyme, Inc., to the extent that members of the
Solazyme Group own, collectively, a Percentage Interest of at least ten percent
(10%) at the applicable time.


ARTICLE 4
CAPITAL CONTRIBUTIONS AND CERTAIN FINANCIAL TERMS
4.1    Capital Contributions. The Parties hereby confirm that the applicable
Parties have made the contributions, and performed the acts, set forth in
Section 4.1 of the Original Joint Venture Agreement.
4.2    Additional Capital Contributions.
(a)    Subject to Section 4.5, additional capital contributions (“Capital
Contributions”) to the JV Companies from the Parties shall require the prior
approval of the Board. Subject only to the immediately foregoing sentence and to
Section 4.2(b), no Party shall be required to make any Capital Contributions to
any JV Company. Subject to Section 4.2(b), if the Board approves additional
Capital Contributions it shall provide notice (or direct that such notice be
provided) to Bunge Netherlands and Solazyme, Inc. requiring the payment of such
additional capital (a “Capital Call”). Any Capital Call shall set forth inter
alia (i) the total amount of the additional capital required and each Party’s
share thereof, which shall be in proportion to each Party’s Percentage Interest
as set forth in Section 4.3 (except in the case of Capital Calls made pursuant
to the first sentence of Section 4.3), (ii) the date upon which such additional
capital is to be contributed and (iii) any other reasonable and customary terms
and conditions relating thereto.
(b)    Attached as Exhibit B is a preliminary forecast and model covering the
first twenty-four (24) months after the Effective Date (the “Forecast Period”).
This forecast and model shall be revised and updated by the Parties by December
31, 2015 and upon the written consent of Solazyme, Inc. and BGI replace the
preliminary forecast and model attached as Exhibit B and thereafter be deemed to
be the “Forecast” for the purposes of this Agreement.

6

--------------------------------------------------------------------------------



The Bunge Group and the Solazyme Group hereby agree to fund through Capital
Calls the expected operational losses of the Joint Venture up to the amount set
forth in the Forecast only if (i) for quarters commencing after *, the actual
operational loss is not more than * greater than set forth in the Forecast for
any two consecutive calendar quarters, (ii) each quarterly Capital Contribution
for this purpose is approved by the Board as set forth in Section 4.2(a) and
(iii) there is quarterly confirmation from each equity holder in the Company, in
its sole discretion, that the Joint Venture, on a consolidated basis, is
reasonably on a path to profitability and to cash flow from operations breakeven
before the end of the Forecast Period.
4.3    Draw-Down of Additional Capital Contributions. The Company shall
initially (i.e. for so long as the equity ownership of the Company remains
50.1%/49.9%) draw down additional Capital Contributions that have been approved
by the Board equally (50%/50%) from Solazyme, Inc. and Bunge Netherlands, as
needed to fund the JV Companies. Capital Calls contemplated by Section 4.2(a)
are expected to occur no more frequently than once per calendar quarter. If the
Percentage Interests of the Parties change from the Percentage Interests set
forth in Section 3.1, draw-downs of additional Capital Contributions thereafter
shall be pro rata in accordance with the Percentage Interests of the Parties.
Individual draw-downs shall be for amounts not less than One Million Dollars
($1,000,000) and Solazyme, Inc. and Bunge Netherlands shall receive written
notice of the draw-downs together with payment instructions not less than thirty
(30) days in advance of the draw-down due date.
4.4    Failure to Fund Capital Contributions. If a Party does not fund all or
any portion of a Capital Call by the due date specified in a draw-down notice
properly delivered in accordance with Section 4.2 and Section 4.3, the
non-funding Party (either Bunge Netherlands or Solazyme, Inc.) shall be provided
with a notice of deficiency and shall have ten (10) Business Days to fund the
deficient portion of its Capital Call. If the non-funding Party fails to pay the
deficient portion of the Capital Call within such ten (10) Business Day period,
then the other Party (to the extent that such other Party has fully funded its
Capital Call) shall have the opportunity to fund the deficient portion of the
non-funding Party’s Capital Call and if it does so, the Parties’ respective
Percentage Interests shall be adjusted to reflect the funding Party’s increased
capital contribution. If neither Party funds the deficient portion of a Capital
Call, the respective Percentage Interests of the Parties shall be adjusted to
reflect the unequal Capital Contributions. The adjustment of the Percentage
Interests due to the failure to make equal Capital Contributions under this
Article 4 shall be made on the basis of the total cash contributions made by
each Party to the Company. Exhibit C provides an example of how this adjustment
is calculated. The failure of a Party to fund all or any portion of a Capital
Call shall not be deemed a material breach of this Agreement, and the adjustment
set forth in this Section 4.4 shall be the sole remedy for any such failure.
4.5    Voluntary Loans and Capital Contributions.

7
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



(a)    Notwithstanding Section 6.5(a)(vi) and Sections 6.5(b)(iii), (iv) and
(xi), if representatives of the Bunge Group or the Solazyme Group (the
“Proposing Party”) request that the Company make a Capital Call to fund Core
Operating Expenses or to fund the expenses for the manufacture of Confirmed
Orders, and the Company fails to make the Capital Call within ten (10) days
after such request due to the actions or inactions of either the Bunge Group or
the Solazyme Group (the “Declining Party”) (such as by voting down the request
at a Board meeting or in a Member vote pursuant to Section 6.5(a)(iv) or
refusing to take part in such a decision), then the Proposing Party may choose
to make one or more loans to one or more of the JV Companies, each of which
shall be evidenced by, and on the terms set forth in, this Agreement and the
form of Note to be attached hereto as Exhibit D (each, a “Note”). The Bunge
Group and the Solazyme Group shall use their respective best efforts to agree to
a form of Note to be attached hereto as Exhibit D within thirty (30) days
following the Effective Date, and such form of Note, as so agreed in writing,
shall be Exhibit D hereto. The form of Note shall provide, among other things,
(i) for interest at LIBOR plus 15% per annum, with principal and interest
payable in cash on the maturity of the Note, (ii) that the Note may be
accelerated upon a payment default, a cross default by any JV Company under
another obligation or judgment of at least a dollar figure to be agreed, or upon
customary insolvency events, (iii) that the Note shall be prepayable at any time
without penalty and (iv) that each Note will be pari passu with each other Note.
Upon the issuance of any Note, the Bunge Group and the Solazyme Group will use
their respective best efforts to cause such Note to be secured by all assets of
the JV Companies that are not pledged to BNDES, under the Working Capital
Agreement or otherwise.
(b)    With respect to the aggregate principal amount of Notes issued per
quarter, the Proposing Party may loan up to its good faith estimate of the
amount required to fund Core Operating Expenses and the manufacture of Confirmed
Orders for the succeeding ninety (90) days. Each such Note shall mature on the
first anniversary of the issuance of the first such Note to be issued (the
“First Maturity Date”), provided that the Proposing Party may elect to extend
the maturity of all such Notes until a date up to six (6) months following the
First Maturity Date (the “Outside Maturity Date”), so long as the Declining
Party does not object to such extension in writing within ten (10) days after
notice from the Proposing Party that it desires to make such extension. The JV
Companies shall accept such loan(s), deliver executed counterparts of such Notes
as shall be requested by the Proposing Party, and apply the proceeds of such
loan(s) as directed by the Proposing Party to fund Core Operating Expenses or to
fund the expenses for the manufacture of Confirmed Orders. In the event that the
Company fails to execute one or more Notes evidencing such loans, such loans
will, from and after the tender of the principal amount thereof by the Proposing
Party to a JV Company, be deemed evidenced hereby and will be governed by the
terms set forth herein and in the form of Note to be attached hereto as Exhibit
D.
(c)    At any time prior to the maturity of all outstanding Notes, the Declining
Party may make a voluntary Capital Contribution to the Company in an amount
equal to one half

8
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



of the aggregate principal and interest then accrued on all outstanding Notes.
The Company shall accept such Capital Contribution and use the proceeds of such
Capital Contribution to prepay half the outstanding aggregate principal amount
and accrued interest on such Notes, in reverse chronological order of issuance,
with accrued interest on each Note being prepaid prior to its principal. The
remaining half of the aggregate principal and accrued interest on such Notes
shall, upon the repayment contemplated by this Section 4.5(c), be cancelled and
such cancellation considered a Capital Contribution of the Proposing Party, such
that following the Capital Contribution, Note repayment and debt cancellation
contemplated by this Section 4.5(c), the Parties’ relative Percentage Interests
shall remain unchanged. From and after such events, this Section 4.5 shall be
construed as though no voluntary loans had been made to the Company pursuant
hereto.
(d)    If either (i) all outstanding Notes are not repaid in full by the Company
on or before the First Maturity Date or the Outside Maturity Date, as
applicable, or (ii) all such outstanding Notes are so repaid but the Declining
Party declines to approve (and fund) a Capital Call request made by the
Proposing Party in an amount up to the Proposing Party’s good faith estimate of
the amount required to fund normal operations of the JV Companies for the
succeeding ninety (90) days, which request is made within thirty (30) day of the
First Maturity Date or the Outside Maturity Date, as applicable, then the
Proposing Party shall have the right to provide the Notice Party affiliated with
the Declining Party with an Article 9 Notice and proceed with the procedures set
forth in Section 9.2. To be timely, the Proposing Party must (and may) deliver
the Article 9 Notice under this Section 4.5(d) within thirty (30) day after (A)
the First Maturity Date or the Outside Maturity Date, as applicable, if the
Notes are not repaid in full on the applicable maturity date or (B) the
Proposing Party’s request for the associated Capital Call if the Notes are
repaid in full on the applicable maturity date.
(e)    Except as contemplated by Section 4.5(c), no voluntary (i.e. not in
response to a Capital Call) Capital Contributions may be made by any Party at
any time.
4.6    No Interest on or Right to Withdraw Capital Contributions. No interest
shall be paid on any Capital Contribution to a JV Company or on the balance in
any capital account of a JV Company. No Party shall have the right to withdraw
its Capital Contributions or to demand or receive a return of its Capital
Contribution.
4.7    Cash Distributions and SB Oils Allocations.
(a)    Cash distributions from SB Oils related to distributions of profits or
return of capital, and allocations of profits and losses of SB Oils shall be
made solely to the Company. Unless unanimously determined otherwise by the
quotaholders of SB Oils, cash distributions for a Fiscal Year shall be made in
arrears in an amount equal to Free Cash Flow for such Fiscal Year

9
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



less Reasonable Reserves. Such distributions shall be made within ten (10)
Business Days of the finalization of SB Oils financial statements for such
Fiscal Year.
(b)    Cash distributions from the Company related to distributions of profits
or return of capital shall be made in accordance with the Percentage Interests
of the Parties. Unless determined otherwise by the Board, cash distributions for
a Fiscal Year shall be made in arrears in an amount equal to Free Cash Flow for
such Fiscal Year less Reasonable Reserves. Such distributions shall be made
within ten (10) Business Days of the finalization of the Company’s financial
statements for such Fiscal Year.
(c)    Notwithstanding Sections 4.7(a) and (b), within forty-five (45) calendar
days after the end of each of the first three (3) quarters of each Tax Year, SB
Oils shall distribute to the Company, and the Company shall then distribute to
each Member (the “Estimated Tax Distributions”), an amount of cash equal to the
highest Estimated Tax Distribution Amount of any Member for such quarter. Within
ninety (90) calendar days after the end of each Tax Year, SB Oils shall
distribute to the Company, and the Company shall then distribute to each Member
(the “Annual Tax Distribution” and together with the Estimated Tax
Distributions, the “Tax Distributions”) an amount of cash equal to the greatest
number for any Member calculated as follows: (i) such Member’s Annual Tax
Distribution Amount for such Tax Year minus (ii) the sum of such Member’s
Estimated Tax Distributions for such Tax Year. Tax Distributions to a Member
shall be treated as an advance of, and shall reduce the amount of, the
distributions otherwise payable to such Member pursuant to Section 4.7(a) and
(b).
(d)    The Company is authorized to withhold from distributions (or with respect
to allocations) to the Members and to pay over to any U.S. federal, state or
local, or Dutch, Uruguayan or foreign government, any amounts that it reasonably
determines may be required to be so withheld pursuant to the Code or any
provisions of any other U.S. federal, state or local, or Dutch, Uruguayan or
other foreign law. All amounts withheld pursuant to the Code or any provision of
any U.S. state or local, or Dutch, Uruguayan or foreign tax law, with respect to
any allocation or distribution to any Member shall be treated as amounts
distributed to such Member for all purposes under this Agreement.
4.8    Financial Consolidation. It is the intention of the Parties that
Solazyme, Inc. consolidate the financial results of the JV Companies with the
financial results of Solazyme, Inc. The Parties each agree to provide reasonable
accommodations to enable Solazyme, Inc. to consolidate the financial results of
the JV Companies with the financial results of Solazyme, Inc. to the extent
allowable under United States generally accepted accounting principles (“U.S.
GAAP”).

10
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



ARTICLE 5
TAX MATTERS
5.1    Capital Accounts.
(a)    The Company shall maintain a separate Capital Account for the Members
according to the rules of Treasury Regulation Section 1.704-1(b)(2)(iv).
Determinations regarding the fair market value of property contributed to or
distributed by the Company shall, solely for purposes of maintaining Capital
Accounts, be made by the Tax Matters Partner. In the event the Tax Matters
Partner shall determine that it is prudent to modify the manner in which the
Capital Accounts, or any debits or credits thereto, are computed in order to
comply with Regulations under Code Section 704, the Tax Matters Partner may make
such modification as appropriate.
(b)    For purposes of computing the amount of any item of Company income, gain,
loss or deduction to be allocated to the Capital Accounts pursuant to this
Article 5, the determination, recognition and classification of any such item
shall be the same as its determination, recognition and classification for U.S.
federal income tax purposes (including any method of depreciation, cost recovery
or amortization used for this purpose), provided that:
(i)    The computation of all items of income, gain, loss and deduction shall
include those items described in Code Section 705(a)(1)(B) or Code Section
705(a)(2)(B) and Treasury Regulation Section 1.704-1(b)(2)(iv)(i), without
regard to the fact that such items are not includable in gross income or are not
deductible for U.S. federal income tax purposes.
(ii)    If the Book Value of any Company asset is adjusted pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(e) or (f), the amount of such adjustment
shall be taken into account as gain or loss from the disposition of such asset.
(iii)    Items of income, gain, loss or deduction attributable to the
disposition of any Company asset having a Book Value that differs from its
adjusted basis for tax purposes shall be computed by reference to the Book Value
of such asset.
(iv)    To the extent an adjustment to the adjusted tax basis of any Company
asset pursuant to Code Sections 732(d), 734(b) or 743(b) is required, pursuant
to Treasury Regulation Section 1.704-1(b)(2)(iv)(m), to be taken into account in
determining Capital Accounts, the amount of such adjustment to the Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis).

11
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



(v)    If Company assets are distributed to the Members in kind, such
distributions shall be treated as sales of such assets for cash at their
respective fair market values.
(vi)    If the Book Value of any Company asset differs from its adjusted basis
for tax purposes as of the beginning of any Fiscal Year or other period, then in
lieu of the depreciation, amortization and other cost recovery deductions taken
into account with respect to such asset in computing the Company’s taxable
income or loss for such Fiscal Year or other period, there shall be taken into
account with respect to such asset an amount that bears the same ratio to such
beginning Book Value as the U.S. federal income tax depreciation, amortization
or other cost recovery deduction for such Fiscal Year or other period bears to
such beginning adjusted tax basis (unless the adjusted tax basis is equal to
zero, in which event the amount of depreciation, amortization or other cost
recovery that will be taken into account shall be determined under any
reasonable method selected by the Tax Matters Partner).
(c)    Upon a transfer of interests in the Company, the transferee shall succeed
to the Capital Account and other rights to distributions of the transferor.
5.2    Adjustment of Book Value of Company Assets. The Company may (at the
discretion of the Tax Matters Partner) adjust the Book Value of each of the
Company’s assets to equal such asset’s gross fair market value (as determined by
the Tax Matters Partner) upon the occurrence of any of the events described in
Treasury Regulation Section 1.704-1(b)(2)(iv)(f).
5.3    Allocations. Except as otherwise provided in this Section 5.3 and in
Section 5.4, items of Company income, gain, loss or deduction for any Fiscal
Year shall be allocated among the Members in such a manner that, as of the end
of such Fiscal Year, the Capital Account of each Member (increased by the amount
of partnership minimum gain and partner nonrecourse debt minimum gain that would
be charged back to such Member as determined pursuant to Treasury Regulation
Section 1.704-2 in connection with the deemed asset sale described below) shall
as nearly as possible be equal to the amount that would be distributed to such
Member if the Company were to (i) liquidate the assets of the Company for an
amount equal to their Book Value, (ii) satisfy all of the debts, liabilities and
obligations of the Company for their book value and (i) distribute the remaining
proceeds in accordance with Section 18.1.
5.4    Special Allocations.
(a)    Notwithstanding any other provision of this Article 5, if there is a net
decrease in “partnership minimum gain” or “partner nonrecourse debt minimum
gain” (as defined in applicable Regulations under Code Section 704) for any
Fiscal Year, then items of income and gain for such year (and, if necessary,
subsequent years) shall be specially allocated

12
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



among the Members in accordance with requirements of Treasury Regulation
Sections 1.704-2(f) and (i). This Section is intended to comply with the
“minimum gain chargeback” requirements of such Regulations and shall be
interpreted consistently therewith.
(b)    If any Member unexpectedly receives any adjustments, allocations or
distributions described in Treasury Regulation Section 1.704-1(b)(2)(ii)(d)(4),
(5) or (6), items of income and gain shall be specially allocated to such Member
in accordance with the requirements of Treasury Regulation Section
1.704-1(b)(2)(ii)(d). This Section is intended to comply with the “qualified
income offset” provision of such Regulations and shall be interpreted consistent
therewith.
(c)    If and to the extent that the allocation of any “nonrecourse deductions”
(within the meaning of Treasury Regulation Section 1.704-2(b)(1)) for any Fiscal
Year would not otherwise satisfy the requirements of Treasury Regulation Section
1.704-2(e), then such nonrecourse deductions shall be specially allocated among
the Members in proportion to their Percentage Interests or as otherwise required
by Regulations under Code Section 704.
(d)    The allocations set forth in this Section 5.4 (the “Regulatory
Allocations”) are intended to comply with certain requirements of Treasury
Regulation Section 1.704-1(b). The Regulatory Allocations may not be consistent
with the manner in which the Members intend to allocate income, gains, losses
and deductions of the Company or make Company distributions. Accordingly,
notwithstanding the other provisions of this Article 5, but subject to the
Regulatory Allocations, income, gains, losses and deductions shall be allocated
among the Members so as to eliminate the effect of the Regulatory Allocations
and thereby cause the respective Capital Accounts of the Members to be in the
amounts (or as close thereto as possible) they would have been if income, gains,
losses and deductions had been allocated without reference to the Regulatory
Allocations.
5.5    Tax Allocations.
(a)    Except as provided in Sections 5.5(b) and (c), the income, gains, losses
and deductions of the Company will be allocated, for U.S. federal, state and
local income tax purposes, among the Members in accordance with the allocation
of such income, gains, losses and deductions among the Members for computing
their Capital Accounts.
(b)    Items of Company taxable income, gain, loss and deduction with respect to
any property contributed to the capital of the Company shall be allocated among
the Members in accordance with Code Section 704(c) so as to take account of any
variation between the adjusted basis of such property to the Company for U.S.
federal income tax purposes and its Book Value. Any elections or other decisions
relating to such allocation shall be made by the Tax Matters Partner.

13
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



(c)    If the Book Value of any Company asset is adjusted pursuant to the
requirements of Treasury Regulation Section 1.704-1(b)(2)(iv)(e) or (f),
subsequent allocations of items of taxable income, gain, loss and deduction with
respect to such asset shall take account of any variation between the adjusted
basis of such asset for U.S. federal income tax purposes and its Book Value in
the same manner as under Code Section 704(c). Any elections or other decisions
relating to such allocation shall be made by the Tax Matters Partner.
(d)    Allocations of tax credits, tax credit recapture and any items related
thereto shall be allocated to the Members according to their interests in such
items as determined by the Tax Matters Partner taking into account the
principles of Treasury Regulation Section 1.704-1(b)(4)(ii).
(e)    Allocations pursuant to this Section 5.5 are solely for purposes of U.S.
federal, state and local taxes and shall not affect, or in any way be taken into
account in computing, any Member’s Capital Account or share of distributions or
other Company items pursuant to any provision of this Agreement.
5.6    No Obligation to Restore. Notwithstanding anything to the contrary in
this Agreement, no Member shall have any obligation to make any capital
contributions for the purpose of eliminating or diminishing a negative Capital
Account balance and a negative Capital Account balance shall not be considered a
liability owed by such Member to the Company or to any other person for any
purpose whatsoever.
ARTICLE 6
MANAGEMENT OF THE JOINT VENTURE
6.1    Management. The management and control of the business and affairs of SB
Oils shall be vested with the four (4) officers of SB Oils specifically named in
Section 6.8 (the “SB Oils Officers”), or such other number of officers as
determined from time-to-time by the Board. The management and control of the
business and affairs of the Company shall be vested with its managing directors
(the “Board”), who shall also monitor and manage the Joint Venture (including
oversight and direction of the SB Oils Officers), whether directly, or through
its influence with personnel associated with the JV Companies.
6.2    The Board. The Board shall initially be comprised of six managing
directors, of which three will be nominated by BGI and three will be nominated
by Solazyme, Inc. Each managing director may be removed at any time by the Party
nominating such managing director, after which such Party shall nominate a new
managing director. Solazyme, Inc. and Bunge Netherlands agree to cause the
Company to appoint (and remove) managing directors as set forth above. Subject
to Section 4.5(a), the BGI nominees (and any one or two of them if only one or

14
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



two of them is participating in a vote of the Board) may vote an interest equal
to the aggregate Percentage Interests held by the Bunge Group at the time of any
vote of the Board. Subject to Section 4.5(a), the Solazyme, Inc. nominees (and
any one or two of them if only one or two of them is participating in a vote of
the Board) may vote an interest equal to the aggregate Percentage Interests held
by the Solazyme Group at the time of any vote of the Board. Any other nominee on
the Board may vote an interest equal to the aggregate Percentage Interests held
by the Person that appointed such nominee to serve on the Board at the time of
any vote of the Board.
6.3    Meetings of the Board. The Board shall meet at least quarterly, or more
frequently as mutually agreed by BGI and Solazyme, Inc. at locations agreed by
BGI and Solazyme, Inc. Upon advance written consent of BGI and Solazyme, Inc.,
other representatives of a Party may attend Board meetings as non-voting
observers. Managing directors and a Party’s non-voting observers may participate
in any such meeting in person, by telephone, or by video conference. The Parties
shall agree upon which Party will prepare the minutes of a particular meeting at
such meeting. The assigned Party shall prepare minutes for such meeting in
advance of the next Board meeting and the Board shall review, revise if
necessary, and approve such minutes at such next Board meeting.
6.4    Decision Making.
(a)    Subject to Sections 4.5(a) and 6.5, decisions of the Board shall be made
only by an aggregate vote of at least fifty-one percent (51%) of all outstanding
Percentage Interests, as voted at a meeting of the Board; provided, however,
that at least one (1) Managing Director appointed by BGI and at least one (1)
Managing Director appointed by Solazyme, Inc. must be present at such meeting to
constitute a quorum at a meeting at which action may be taken or resolved. Any
action required or permitted to be taken at any meeting of the Board may be
taken without a meeting if at least one (1) Managing Director appointed by BGI
and at least one (1) Managing Director appointed by Solazyme, Inc. consent
thereto in writing, and such writing is filed with the minutes of the
proceedings of the Board. In the event the Board is unable to resolve an issue,
it may be referred by any Party to the senior most executive for the relevant
business unit of Solazyme, Inc. and BGI, who shall meet to discuss and attempt
to resolve the matter within thirty (30) days of the referral. If such
executives cannot resolve the matter within the thirty (30) day period (as it
may be extended upon mutual consent of the executives), the matter shall be
subject to Article 19. To the extent a decision is not reached as a result of
the discussions and mediation contemplated by Article 19, the Board will be
deemed not to have authorized the matter that was subject to the dispute
resolution in Article 19 and the Company and its Affiliates shall not take the
actions that were proposed to be approved by the dispute resolution pursuant to
Article 19.

15
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



(b)    Notwithstanding the other provision of this Section 6.4 or Section 6.5,
with regard to any contractual rights, transactions, decisions or other matters
or proposed actions in which the interests of the JV Companies are in conflict
with those of any member of the Bunge Group or the Solazyme Group or any of
their respective Affiliates (other than Product sales under previously approved
Manufacturing and Supply Agreements in the ordinary course of business, and
actions specifically provided for in the JV Agreements), the Parties agree that
the decision to enforce those contractual rights, the institution, conduct and
settlement of any litigation or other proceedings in connection therewith, or
any decision or action of the JV Companies with respect to such transactions or
other matters, shall be decided upon and undertaken for and on behalf of the JV
Companies by a committee of the Board comprised entirely of managing directors
nominated by the group facing the conflict (for example, if the dispute concerns
the rights of a JV Company under the Solazyme Development Agreement, then
Managing Directors appointed by Bunge would comprise the committee).
6.5    Actions Requiring Supermajority Approvals. The actions listed in
Subsections (a) or (b) of this Section 6.5 will require approval or
authorization at a quotaholders’ meeting (in the case of SB Oils) in which the
Company exercises its voting rights as a quotaholder based on a decision of the
Board as contemplated by Section 6.4 and the rest of this Section 6.5. The
Company shall not take, or approve SB Oils taking, any of the following actions
without the affirmative prior approval of at least the following aggregate
supermajorities of all outstanding Percentage Interests, as voted either (i) in
a written consent signed by all managing directors then in office, (ii) at a
meeting of the equity holders of the Company or (iii) at a meeting of the Board:
(a)    An affirmative vote of seventy-five percent (75%) of all outstanding
Percentage Interests:
(i)    attempt to amend, restate or revoke the Deed of Incorporation of the
Company or the Articles of Association of SB Oils;
(ii)    carry on any business other than as provided in Sections 2.2(a) and
2.2(b);
(iii)    enter into, amend, terminate or renew any agreement with a Party or any
of its Affiliates, including any Project Plan (as provided in the Development
Agreements) or Statement of Work (as provided in the Administrative Services
Agreements);
(iv)    issue any Capital Call, except as contemplated by Section 4.2(b);
(v)    make any contribution of capital or assets to any other Person or
purchase or acquire a beneficial interest in any other Person;

16
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



(vi)    sell or agree to sell, mortgage, pledge, encumber, transfer, or dispose
of any asset or group of assets of a JV Company (other than products or
byproducts manufactured by a Plant), whether in a single transaction or series
of related transactions, where the total value of the asset or group of assets
exceeds Five Hundred Thousand Dollars ($500,000), as calculated at the time of
the proposed approval;
(vii)    effect any merger, merger of shares, consolidation, demerger, split-up,
spin-off, capital reduction, share/quotas exchange or similar transaction
involving any of the JV Companies;
(viii)    purchase or otherwise acquire, or agree to purchase or otherwise
acquire, all or substantially all of the assets of any other Person;
(ix)    except among the Parties pursuant to the JV Agreements, sell or assign
any JV Company Technology, or grant any license to any JV Company Technology,
other than to conduct research or development on behalf of a JV Company, or
licenses coincident with sales or licenses of Products;
(x)    issue any additional equity interest in a JV Company, reclassify any
existing equity interest in a JV Company, recapitalize a JV Company, issue
options, warrants or other rights to purchase any equity interest in a JV
Company, or amend or vary any rights attached to any equity interest in a JV
Company;
(xi)    authorize the transfer of any equity interest in a JV Company, other
than in accordance with Section 9.1 or Article 12;
(xii)    adopt any plan of liquidation or dissolution or file a petition in
bankruptcy, judicial reorganization (recuperação judicial) or out-of-court
reorganization (recuperação extra judicial) under Applicable Law that relates to
the arrangement and administration of the rights of creditors, or admit or fail
to deny any material allegations of a petition in bankruptcy or consent to or
acquiesce in the relief therein requested;
(xiii)    take any action in violation of the terms of this Agreement, or amend
or waive compliance with any provision of this Agreement.
(xiv)    engage any employee whose contract cannot be terminated by three
months’ notice or less, or whose total compensation including commissions and
bonuses is or is likely to be at least eighty percent (80%) of the value of the
total compensation of the SB Oils General Manager, or, increase the total
compensation including commissions and bonuses of any employee to an amount that
is or is likely to be at least eighty percent (80%) of the value of the total
compensation of the SB Oils General Manager;

17
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



(xv)    enter into any transaction with, or make any payment to, a person who is
a related party to any officer or employee of a JV Company; or
(xvi)    subject to the appointment and dismissal rights set forth in Section
6.8, vary or make any binding decision on the terms of employment or service,
including any element of compensation (to the extent paid by a JV Company), of
any officer of the Company or SB Oils, or appoint or dismiss any such officer.
(b)    An affirmative vote of sixty percent (60%) of all outstanding Percentage
Interests:
(i)    adopt or amend the Business Plan or an Annual Budget; provided, however,
that each Business Plan and Annual Budget shall be prepared by the Chief
Financial Officer of the Company, in consultation with the management teams of
the JV Companies, Solazyme, Inc. and BGI, or incur any capital expenditure that
exceeds the amount planned for such capital expenditure in the Business Plan or
Annual Budget by more than ten percent (10%) or, where no items are specified
but a general provision was made, incur any capital expenditure exceeding Two
Hundred Fifty Thousand Dollars ($250,000);
(ii)    determine the amount or timing of any dividends or distributions from
any JV Company, other than as set forth in Section 4.6 and Article 5;
(iii)    create, incur, assume or permit to exist any indebtedness, except for
(A) indebtedness incurred in the ordinary course of business or (B) other
indebtedness in an aggregate amount not to exceed $250,000 at any one time;
(iv)    create, incur, assume or permit to exist, directly or indirectly, any
lien or other encumbrance upon any property, now owned or hereafter acquired,
other than incidental liens or liens to secure indebtedness authorized pursuant
to Section 6.5(b)(iii);
(v)    guarantee or otherwise in any way become or be responsible for
obligations or indebtedness of any other Person, whether by agreement to
purchase the indebtedness of any other Person, by agreement for the furnishing
of funds to any other Person for the purchase of goods, supplies or services, or
by way of stock purchase, capital contribution, advance or loan for the purpose
of paying or discharging indebtedness of any other Person, in all cases except
to any JV Company by another JV Company;

18
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



(vi)    make or permit to exist any loan to any Person (except to any JV Company
by another JV Company), other than advances for travel and the like made to
officers and employees in the ordinary course of business;
(vii)    incorporate, liquidate, acquire or transfer any legal entity;
(viii)    purchase or otherwise acquire, or agree to purchase or otherwise
acquire, any asset or group of assets, in a single transaction or series of
related transactions, the total aggregate value of which asset or group of
assets exceeds Two Hundred Fifty Thousand Dollars ($250,000), as calculated at
the time of the proposed approval (except purchases of feedstock or other raw
materials needed for the production of Products at a Plant);
(ix)    purchase, sell or lease (as lessor or lessee), any real property other
than incidental leases in the ordinary course of business;
(x)    enter into any joint venture, strategic alliance, development agreement
or other similar transaction with any other Person;
(xi)    enter into any contract (or cancel or terminate any contract) requiring
payments to be made by a JV Company (or two or more related contracts if, when
aggregated together, requiring payments to be made) in any twelve (12) month
period of more than One Million Dollars ($1,000,000), as calculated at the time
of the proposed approval;
(xii)    adopt or change a significant non-U.S. tax or accounting practice or
principle of a JV Company, or make any significant non-U.S. tax or accounting
election by a JV Company;
(xiii)    select an external auditor, attorney, accountant or financial advisor;
(xiv)    institute any legal action in the name of a JV Company that
(A) involves a claim or claims for monetary damages in excess of One Hundred
Thousand Dollars ($100,000), as calculated at the time of the proposed approval,
(B) involves a claim or claims against any governmental entity in excess of One
Hundred Thousand Dollars ($100,000), as calculated at the time of the proposed
approval, (C) involves any claims raising antitrust issues, or (D) involves a
request for injunctive relief other than in the ordinary course of business; or
(xv)    settle or abandon, on the part of a JV Company, any legal action that is
in the name of a JV Company or directly affects a JV Company that (A) involves a
claim or claims for monetary damages in excess of One Hundred Thousand Dollars
($100,000), as calculated at the time of the proposed approval, (B) involves a
claim or

19
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



claims by or against any governmental entity in excess of One Hundred Thousand
Dollars ($100,000), as calculated at the time of the proposed approval,
(C) involves any claims raising antitrust issues, or (D) involves a request for
injunctive relief other than in the ordinary course of business.
6.6    Committees. The Board shall have the power to set up committees as it
deems necessary or useful in order to facilitate the conduct of the Business by
the JV Companies; provided, however, that any action of any such committee shall
comply with the provisions of this Agreement that relate to actions of the
Board.
6.7    Deadlock. In the event that any vote of the Board results in a Deadlock,
except as otherwise expressly provided in this Agreement, such Deadlock shall be
subject to the dispute resolution procedures set forth in Article 19.
6.8    SB Oils Officers.
(a)    Number and Designation. SB Oils shall have four (4) natural Persons,
resident in Brazil, exercising the functions of the positions of General
Manager, Chief Financial Officer, Plant Manager and Commercial Manager. The
General Manager may appoint such other officers or agents as s/he deems
necessary for the operation and management of SB Oils, with such powers, rights,
duties and responsibilities as may be determined by the General Manager, subject
to the approval of the quotaholders of SB Oils. Any natural Person so appointed
shall comply with all Brazilian requirements including meeting the necessary
visa and residency requirements.
(b)    General Manager. The General Manager of SB Oils shall be the principal
executive officer of SB Oils, and shall have the responsibilities, duties,
powers, authority and obligations ordinarily exercised by the chief executive
officer of a company. The General Manager shall report directly to the Board.
Subject to Section 4.5(a), so long as Solazyme, Inc. has a Percentage Interest
of at least 50.1%, Solazyme, Inc. shall have the right to cause the Company to
cause SB Oils to appoint the General Manager identified by Solazyme, Inc.,
subject to prior written approval from BGI, such approval not to be unreasonably
withheld or conditioned. The General Manager of SB Oils shall be appointed by
the Company, by means of a decision of the Board, which shall cause the Company
to approve this appointment at a quotaholders’ meeting of SB Oils.
(c)    Chief Financial Officer. The Chief Financial Officer of SB Oils shall be
the principal financial officer of SB Oils, and shall have the responsibilities,
duties, powers, authority and obligations ordinarily exercised by the chief
financial officer of a company. The Chief Financial Officer shall report
directly to the General Manager. Subject to Section 4.5(a), so long as Bunge
Netherlands has a Percentage Interest of at least 49.9%, Bunge Netherlands

20
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



shall have the right to cause the Company to cause SB Oils to appoint the Chief
Financial Officer identified by BGI, subject to prior written approval from
Solazyme, Inc., such approval not to be unreasonably withheld or conditioned.
The Chief Financial Officer of SB Oils shall be appointed by the Company, by
means of a decision of the Board, which shall cause the Company to approve this
appointment at a quotaholders’ meeting of SB Oils.
(d)    Plant Manager. The Plant Manager of SB Oils shall be the manager of the
Moema Facility, and shall have the responsibilities, duties, powers, authority
and obligations ordinarily exercised by a plant manager. The Plant Manager shall
report directly to the General Manager. The Plant Manager shall be appointed
pursuant to the following process: the General Manager shall select a panel of
three (3) final candidates and shall present such candidates to the Board, which
shall then have the right to select and appoint the final Plant Manager from
such panel and shall cause the Company to approve this election at a
quotaholders’ meeting of SB Oils.
(e)    Commercial Manager. The Commercial Manager of SB Oils shall be the
principal sales and marketing officer of SB Oils, and shall have the
responsibilities, duties, powers, authority and obligations ordinarily exercised
by the chief sales and marketing officer of a company. The Commercial Manager
shall report directly to the General Manager. The Commercial Manager shall be
appointed pursuant to the following process: the General Manager shall select a
panel of three (3) final candidates and shall present such candidates to the
Board, which shall then have the right to select and appoint the final
Commercial Manager from such panel and shall cause the Company to approve this
election at a quotaholders’ meeting of SB Oils.
(f)    Authority and Duties. Unless prohibited by the Board, an officer may
delegate some or all of the duties and powers of his or her position to other
Persons. An officer who delegates the duties or powers of his or her office
remains subject to the standard of conduct for an officer with respect to the
discharge of all duties and powers so delegated. In all cases, the officers of
SB Oils shall report to, and be supervised by, the General Manager, or, with the
approval of the General Manager, another officer.
(g)    Removal. Subject to the terms of any applicable employment agreement, the
Party (including the Board) that caused the Company to cause SB Oils to appoint
the General Manager, the Chief Financial Officer, the Plant Manager or the
Commercial Manager (as applicable) may cause the Company to cause SB Oils to
remove such SB Oils Officer at any time, with or without cause. In any case an
SB Oils Officer may also be removed for willful misconduct, for gross negligence
or for a knowing violation of law, as determined by the Board. In addition,
subject to the terms of any applicable employment agreement, either Solazyme,
Inc. or Bunge Netherlands may cause the Company to cause SB Oils to remove the
Plant Manager or the Commercial Manager after consultation with the other Party.

21
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



6.9    Employees. The JV Companies shall hire such employees as the officers of
the applicable JV Company determine for itself. Solazyme, Inc. and BGI are
expected and encouraged to make recommendations through their respective Board
members for key management positions of the JV Companies (“Key Managers”). Key
Managers shall work full-time for the JV Companies and shall report, directly or
indirectly, to the General Manager of the respective entity. Key Managers drawn
from the Solazyme Group or the Bunge Group shall either (i) cease their
employment with such Party and be employed directly by the Company or SB Oils,
or (ii) be seconded for one hundred percent (100%) of their business time by
such Party to the Company or SB Oils; provided, however, that in special cases
as may be determined by the Board in its discretion, individuals may be seconded
to a JV Company by a Party for less than one hundred percent (100%) of their
business time. Key Managers who are seconded to a JV Company by a Party
(“Secondees”) shall continue to be compensated by the seconding Party and shall
retain, to the extent practicable, all employment benefits from such Party
(including applicable insurance coverage, retirement payments and stock
options); provided, however, that the seconding Party shall be reimbursed by the
JV Company for the Direct Employee Costs of such Secondees, proportional to the
business time such Key Managers have devoted to the JV Companies.
ARTICLE 7
OPERATIONS
7.1    Collaboration and Support; Administrative Services.
(a)    The intent of the Parties is that the JV Companies shall be capable of
functioning independently of the Parties. Notwithstanding the foregoing,
however, the Parties acknowledge and agree that the success of the JV Companies
may rely upon significant and collaborative support and assistance from the
Parties, and the Parties agree to act in good faith and to cooperate reasonably
in pursuit of the success of the Joint Venture, the JV Companies and the
Business.
(b)    In order to contain costs and leverage the infrastructure and expertise
of the Bunge Group and the Solazyme Group, the Parties entered into the
Administrative Services Agreements, pursuant to which members of the Bunge Group
and the Solazyme Group will make available or provide, at rates as agreed by the
Parties, certain facilities and services (collectively, “Administrative
Services”), in each case as the Board determine to be necessary and appropriate.
The Parties contemplate that such Administrative Services shall be phased out
over time.
7.2    Research and Development. The Company, in consultation with SB Oils,
shall define and implement a research and development (“R&D”) program across
areas of activity

22
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



identified by the Board as necessary for the development of Products and the
Business. The current expectation is that the JV Companies shall continue to
utilize the combined R&D capabilities of the Solazyme Group and the Bunge Group
for the R&D program.
(a)    In furtherance of the R&D program, the Company, the Bunge Group and the
Solazyme Group (the “R&D Parties”) shall establish a research and development
committee (the “Research and Development Committee”) to oversee the conduct of
the R&D program, and in particular, the Project Plans under the Solazyme
Development Agreement and the Bunge Development Agreement (“Project Plans”),
monitor research and development progress under the R&D program, and facilitate
the exchange of information relating to the R&D program among the R&D Parties.
(b)    The Research and Development Committee shall be comprised of two (2)
representatives from the Solazyme Group and two (2) representatives from the
Bunge Group, or such other equal number of representatives as Solazyme, Inc. and
BGI may from time to time agree in writing, with each such Party’s
representatives selected by the applicable Party. The Research and Development
Committee shall also have such non-voting representatives of the JV Companies as
the R&D Parties shall agree. Each of the Solazyme Group and the Bunge Group
shall have one vote on the Research and Development Committee. Any R&D Party may
replace its respective Research and Development Committee members at any time,
upon written notice to the other R&D Parties.
(c)    During the Term, the Research and Development Committee shall meet
quarterly, or as mutually agreed by the R&D Parties, at locations agreed by the
R&D Parties. Upon advance written consent of other R&D Parties, other
representatives of a R&D Party may attend Research and Development Committee
meetings as non-voting observers. Research and Development Committee members and
a R&D Party’s non-voting observers may participate in any such meeting in
person, by telephone, or by video conference. The R&D Parties shall agree upon
which R&D Parties will prepare the minutes of a particular meeting at such
meeting. The assigned R&D Party shall prepare minutes for such meeting in
advance of the next Research and Development Committee meeting and the Research
and Development Committee shall review, revise if necessary, and approve such
minutes at such next Research and Development Committee meeting.
(d)    Decisions of the Research and Development Committee shall be made by
approval of the voting members of the Research and Development Committee present
at a meeting; provided, however, that at least one (1) member from the Solazyme
Group and one member from the Bunge Group must be present at such meeting. In
the event the Research and Development Committee is unable to resolve an issue,
it may be referred by either the Solazyme Group or the Bunge Group to the senior
most executive for the relevant business unit of each

23
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



applicable voting R&D Party, who shall meet to discuss and attempt to resolve
the matter within thirty (30) days of the referral.
7.3    Marketing, Sales and Distribution. Subject to the applicable terms of
this Agreement and the Manufacturing and Supply Agreements, the Sales Affiliates
and Brazil Affiliates shall determine the approach to marketing, sales and
distribution of Products in their respective fields in their respective
jurisdictions.
(a)    For sales outside Brazil, SB Oils will sell Products, either with or
without further RBD by a member of the Bunge Group, to Affiliates of the Bunge
Group or the Solazyme Group (as applicable, “Sales Affiliates”) who may further
treat, formulate, blend or package the Products, if and to the extent necessary,
and then resell the Products (either in the form received from SB Oils or in its
modified form, as applicable) to end customers. Each Sales Affiliate will pay SB
Oils for the Products the Price set forth in the applicable Manufacturing and
Supply Agreement, which captures the value created by the algal component of the
Product sold to the customer, less certain costs, royalties (if applicable) and
distribution fees as provided in the Manufacturing and Supply Agreements.
(b)    For sales inside Brazil, SB Oils will sell Products, either with or
without further RBD by a member of the Bunge Group, to Bunge Brazil or Solazyme
Brazil (as applicable, the “Brazil Affiliates”) who may further treat,
formulate, blend, or package the Products, if and to the extent necessary, and
then resell the Products (either in the form received from SB Oils or in its
modified form, as applicable) to end customers. Each Brazil Affiliate will pay
SB Oils for the Products the Price set forth in the applicable Manufacturing and
Supply Agreement, which captures the value created by the algal component of the
Product resold to the customers, less certain costs, royalties (if applicable)
and distribution fees as provided in the Manufacturing and Supply Agreements.
Thus, SB Oils will accrue economic value for further distribution to the Company
and ultimately to Solazyme, Inc. and Bunge Netherlands.
7.4    Sales Channels. The Parties currently contemplate that the JV Companies
will not build direct sales forces but will utilize the established sales forces
and networks of the Bunge Group, or sales personnel of the Solazyme Group, on
the terms set forth below and in the Manufacturing and Supply Agreements and the
Sales Affiliate License Agreements. For the avoidance of doubt, no JV Company
may make any sales except through a primary or secondary sales channel as
described in this Section 7.5 or as otherwise approved in writing by the Bunge
Group and the Solazyme Group. No Sales Affiliate or Brazil Affiliate shall sell
Products to a customer with knowledge that such Product is to be used outside of
the fields or territory authorized in this Agreement and the applicable
Manufacturing and Supply Agreement and Sales Affiliate License Agreement.

24
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



(a)    The Bunge Group will be the sole primary sales channel for * Products for
the Food Field, for * Products for the Food Field and the Feed Field and,
provided it meets the Conditions Precedent (as defined below) by *, for *
Products for the Food Field and the Feed Field (the “Bunge Primary Fields”). As
such, the Bunge Group (i) will make all marketing and sales decisions for
Products in the Bunge Primary Fields, including each decision to approach a
potential customer or to consummate an individual sale (except with prior
authorization as contemplated by (ii)) and (ii) must provide prior consent
before the Solazyme Group or any other authorized secondary sales channel may
approach a potential customer or consummate a sale of a Product in the Bunge
Primary Field (it being understood that such consent may be provided on a
blanket basis for a particular customer or group of customers). Such products
will be cobranded at the point of sale in accordance with guidelines agreed
between BGI and Solazyme (as may be updated from time to time). Notwithstanding
the foregoing, the Bunge Group will keep the Solazyme Group apprised of
significant marketing and sales decisions for such products for the Bunge
Primary Fields and will have periodic meetings with the Solazyme Group regarding
the same and will consider any feedback or suggestions members of the Solazyme
Group have in regard to such marketing and sales. The Bunge Group will continue
to be the sole primary sales channel for Products in the Bunge Primary Fields
provided that:
(i)    It assigns dedicated product line management staff for each product who
will be accountable for developing business plans, marketing data, driving
application development, building sales pipelines, and supporting sales.
(ii)    It provides to the Board commercially reasonable product marketing plans
that include, at least, market sizing, market segmentation and tactical product
roll-out plans.
(iii)    Annual targets are created, transmitted, and measured for the sales of
each product by the Bunge Group in coordination with the Company.
(iv)    The sales or product line management team make progress reports to the
Board during each Board meeting, to the extent requested by the Board.
(v)    For the * Products, it meets the business performance metrics set forth
below:
(A)    Two (2) years after the Product Launch Date, the Bunge Group shall have
made at least two sales of * Products to the same customer or group of
affiliated customers.
(B)    Four (4) years after the Product Launch Date, the Bunge Group shall have
grown sales to greater than * for the * Products.

25
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



(vi)    For the * Products, it meets the business performance metrics set forth
below:
(A)    Meet sales goals in the period from Launch Date to * after the *, of * of
* Product sold at pricing agreed by the Company (expected to exceed *).
(B)    Meet sales goals for the first year following the date * after the Launch
Date, of * of * Product sold at pricing agreed by the Company (expected to
exceed *).
(C)    Sell at least * for the second year following the date * after the Launch
Date, and for each succeeding calendar year.
For the purposes of Section 7.4(a)(v), “Product Launch Date” means the later of
(i) the date of receipt of a “no questions letter” from the U.S. Food and Drug
Administration covering the product and (ii) the date upon which the Moema
Facility, and required refining assets/arrangements, are capable of making
commercial quantities of the product at the target specifications. For the
purposes of Section 7.4(a)(vi), “Product Launch Date” means the latest of (i)
the date of receipt of all required governmental approvals to market and sell a
* Product in * and (ii) the date upon which the Moema Facility, and required
refining assets/arrangements, are physically capable of making commercial
quantities of the product and (iii) the date upon which Milestone 1 of the *
Project Plan is met.
If the Bunge Group does not meet one or more of the sales targets listed in
Section 7.5(a)(v) but can show a committed sales pipeline that would allow the
target to be met within six (6) months, then the Bunge Group will be entitled to
a six (6) month extension to meet such target(s).
If the Bunge Group forfeits its status as sole primary sales channel for a
particular Product and field (* Products for the Food Field, * Products for the
Food Field and the Feed Field or * Products for the Food Field and the Feed
Field) (or fails to meet the Conditions Precedent by *) as contemplated above,
then each of the Bunge Group and the Solazyme Group shall be a primary sales
channel for that particular Product and field, meaning that neither group may
approach a customer or consummate a sale without the prior consent of the other,
which consent may not be unreasonably withheld. An arrangement in which each of
the Bunge Group and the Solazyme Group is a primary sales channel for a Product
and field is referred to herein as a
“Joint Primary Sales Arrangement.” If, after the Bunge Group has forfeited its
status as sole primary sales channel, either the Bunge Group or the Solazyme
Group fails to satisfy the conditions as set forth in Section 7.5(a)(i) –
Section 7.5(a)(iv), then the other group shall be

26
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



authorized to approach customers and make sales without the consent of the group
that failed to satisfy such conditions. If both groups fail to satisfy the
conditions set forth in Section 7.5(a)(i) – Section 7.5(a)(iv), then each group
shall be authorized to approach customers and make sales without the consent of
the other group; such an arrangement is referred to herein as a “Parallel
Primary Sales Arrangement.”
For the purposes of this Section 7.5(a), the “Conditions Precedent” for the
retention of the Bunge Group as the primary sales channel for * Products for the
Food Field and the Feed Field are as follows:
•
The Bunge Group has recruited and/or assigned an experienced commercial team
capable of marketing and selling into the * spaces in at least *.

•
The Bunge Group has provided to the Board, and the Board has approved, such
approval not to be unreasonably withheld, conditioned or delayed, commercially
reasonable product marketing plans that include, at least, market sizing, market
segmentation and tactical product roll-out plans.

•
The Bunge Group has arranged for * to take place with at least one major
customer.

•
The Bunge Group has designed and implemented a collaboration protocol amongst
the Parties covering commercial operations and manufacturing.

Notwithstanding the foregoing both the Bunge Group and the Solazyme Group will
work together to prepare and implement a joint branding and go-to-market plans
for the short term for * Products.
(b)    The Solazyme Group will be an authorized secondary sales channel for the
Products in the Bunge Primary Field, meaning that the Solazyme Group may
approach a potential customer or consummate a sale of Products in the Bunge
Primary Field only with the prior consent of the Bunge Group. The Bunge Group
and the Solazyme Group will collaborate to identify specified customers, initial
value-based sales and other channel-based initiatives within in the Bunge
Primary Field that are appropriate for the Solazyme Group. The Solazyme Group
will concentrate on customers and segments as to which the Bunge Group shall
have provided prior consent, in close coordination with the Bunge Group, and
both groups will agree upon customer plans and product specifications for such
customers and segments. To the extent these initial and value-based sales turn
into long-term customers and the two groups determine that they wish to
transition customer management to the group that did not generate the customer,
the JV Companies will pay to each group one half of any distribution fees
generated by sales of Products in the Bunge Primary Sales Field to such
transitioned customer for three (3) years starting on a transition date agreed
by the Parties. Thereafter, the group managing such customer will receive the
full distribution fee. The two groups may select separate channels for

27
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



sub-segments of the Food Field and Feed Field (e.g. confectionary) for agreed
periods. For the purposes of Section 7.5(a) and this Section 7.5(b) the Bunge
Group hereby consents to the Solazyme Group working (i) with the customers and
Products identified in Exhibit E and (ii) for * Products, working to generate
demand from the * industry and its customers, and also * for its * Product
needs.
(c)    The Parties shall initially have a Joint Primary Sales Arrangement with
respect to * Products outside the Bunge Primary Field, High-Oleic Products in
the Food Field and coproducts from the production of all Products (collectively,
“Joint Primary Products”). The Bunge Group and the Solazyme Group will
collaborate to identify specified customers, initial value-based sales and other
channel-based initiatives within these fields that are appropriate for each
group. Each group will concentrate on customers and segments as to which the
other group shall have provided prior consent, in close coordination with the
other group, and both groups will agree upon customer plans and product
specifications for such customers and segments. If either the Bunge Group or the
Solazyme Group fails to satisfy the conditions as set forth in Section 7.5(a)(i)
– Section 7.5(a)(iv) as to any Joint Primary Product, then the other group shall
be authorized to approach customers and make sales with respect to such Joint
Primary Product without the consent of the group that failed to satisfy such
conditions. If each group fails to satisfy such conditions as to at least one
Joint Primary Product, then the parties shall have a Parallel Primary Sales
Arrangement with respect to all Joint Primary Products. To the extent these
initial and value-based sales turn into long-term customers and the two groups
determine that they wish to transition customer management to the group that did
not generate the customer, the JV Companies will pay to each group one half of
any distribution fees generated by sales of Joint Primary Products to such
transitioned customer for three (3) years starting on a transition date agreed
by the Parties. Thereafter, the group managing such customer will receive the
full distribution fee.
(d)    Each sales channel party will fund and staff its own sales, marketing,
and application development as, in its judgment, is needed to meet its sales
targets for the sales described in Section 7.5(a)-(e). The selling party will be
paid a distribution fee as defined in the applicable Manufacturing and Supply
Agreement.
(e)    The Solazyme Group (or third parties that it designates or assigns its
rights to) shall be the sales agent for Encapso™ product, * Products for all
fields outside of the Food Field and High-Oleic Products for the Personal Care
Field (including sales to * and *).
(f)    For the avoidance of doubt, the sales rights and restrictions in this
Section 7.5 apply only to Products and fields to the extent of the JV Companies’
sales rights and do not restrict the Bunge Group or the Solazyme Group to the
extent the JV Companies do not have the associated sales rights.

28
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



7.5    Utility Supply. BGI agrees that the Bunge Group shall provide certain
inputs to the Moema Facility, pursuant to the Utility Supply Agreement,
including: (i) water and steam; (ii) electricity, (iii) treatment of effluents,
and (iv) certain administrative services in relation to the operation of the
Company (as provided in Section 7.1(b)).
7.6    Manufacturing and Supply.
(a)    The Company, in consultation with SB Oils, shall be responsible for
determining and establishing an optimal manufacturing platform for Products
suitable to meet the short- and long-term production needs of the Business;
provided, however, that it is understood and agreed that the Solazyme Group and
the Bunge Group shall be responsible for providing substantial expertise,
resources and facilities to the Company with respect to such manufacturing
efforts.
(b)    If (i) Moema begins supplying SB Oils with Syrup instead of VHP under the
Feedstock Supply Agreement and (ii) the cumulative value of SB Oils’ resulting
cost savings for any calendar year, expressed as the cumulative total of the
Syrup Energy Discount (as defined in the Feedstock Supply Agreement) in the
calendar year, is less than the amount paid by SB Oils to Moema for steam for
such year, expressed as the cumulative total of the Bagasse Equivalent Price (as
defined in the Utility Agreement) paid by SB Oils in the calendar year (the
difference between such amounts, the “Syrup/Steam Shortfall”), then the Bunge
Group will pay to Solazyme, Inc. 50% of the Syrup/Steam Shortfall within sixty
(60) days of the end of the applicable year.
7.7    RBD Services.
(a)    One or more member(s) of the Bunge Group will, as promptly as reasonably
practicable given technical and regulatory constraints at any given time,
provide RBD services for Products to SB Oils. The services shall be provided, at
the election of SB Oils, by doing the RBD processing at one or more facilities
of the Bunge Group, on a “cost-plus” basis, with all associated costs (variable,
fixed, regulatory, tax, services, changeovers, multiple runs), plus a return on
invested capital of Bunge's most recently externally communicated weighted
average cost of capital plus *. When SB Oils or the relevant Sales Affiliate
determine that it requires RBD services for Products, it shall make a request
for services to the Bunge Group who shall then provide a quotation to provide
the services as set forth as above.
(b)    The JV Companies will cover any capital costs required to adapt
facilities of the member(s) of the Bunge Group for handling Products. The
member(s) of the Bunge Group will, at the JV Companies’ cost, adapt such
facilities as mutually agreed by the member(s) of the Bunge Group and Solazyme,
Inc. To the extent that capital is provided by the JV Companies, such capital
will not be included in any calculation of “cost-plus”.

29
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



(c)    The JV Companies will provide to the member(s) of the Bunge Group
involved in providing RBD services, at least ten (10) days prior to the end of
each calendar quarter, (i) a quarterly volume forecast on a twelve (12) months
rolling basis, and (ii) a firm, binding and committed order for the next
succeeding quarter. Notwithstanding the foregoing for the first year after the
Effective Date, the JV Companies will provide to the member(s) of the Bunge
Group involved in providing RBD services, at least ten (10) days prior to the
end of each calendar month, (x) a monthly volume forecast on a twelve (12)
months rolling basis, and (ii) a firm, binding and committed order for the next
succeeding month. The member(s) of the Bunge Group providing the RBD services
will use its/their best efforts to accommodate up to a twenty percent (20%)
volume variation from any such firm order.
(d)    Notwithstanding the foregoing, (i) RBD services will be provided for
Products made by SB Oils for both the Food Field and for non-Food Fields
irrespective of the status of each Product in respect of regulatory food
approval, but only to the extent that the fatty acid composition and the RBD
processes are reasonable and compatible with current practices in RBD for edible
oils, (ii) to the extent commercially required and consistent with the
compatibility requirements above, the Bunge Group will provide RBD services only
as reasonably warranted by Product sales and (iii) the Bunge Group is not
required to RBD more than * of crude Products in their existing Brazilian
facilities.
(e)    It is the intent of the Bunge Group to, over the two to three years after
the Effective Date expand its RDB capacity to be able to provide all of SB Oils’
RBD services in Brazil at a Bunge Group facility and thus on a “cost-plus” basis
as set forth in Section 7.7(a)(i). In furtherance of this intent, the Bunge
Group will take the JV Companies’ RBD requirements into account in any future
design of the Bunge Group’s oil processing footprint in Brazil, and will consult
with the Company to assess such RBD requirements. *.
(f)    If a Party requests that the RBD services contemplated hereunder be
further discussed and documented, then BGI and Solazyme, Inc. will use their
respective best efforts to cause SB Oils, on the one hand, and the applicable
member(s) of the Bunge Group, on the other hand, to negotiate, execute and
deliver a services agreement further documenting the services contemplated
hereby as may be mutually agreed.
7.8    Logistics. To the extent that a JV Company requests, the Bunge Group will
provide the JV Companies with the Joint Venture’s global logistics requirements,
at the Bunge Group’s internal rates. The Parties shall evidence the agreement
set forth in this Section 7.8 by preparing and executing an applicable scope of
work under the Administrative Services Agreement as soon as possible after the
Effective Date.
7.9    Covenants Regarding Land Rights for the Moema Facility.

30
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



(a)    Certain Affiliates of the Bunge Group, Usina Bom Jardim Açúcar E Álcool
Ltda. and Usina Moema Açúcar E Álcool Ltda. (collectively, the “Sellers”), are
owners of a parcel of land containing the Moema Facility (the “Land”), which
Land shall be transferred by Sellers to SB Oils. Upon closing this transfer and
SB Oils receiving a new deed for the Land (the “Deed”), SB Oils will register
its ownership of the Land in the Cadastro Ambiental Rural (“CAR”) and notify
Sellers of the same so that Sellers may modify their ownership records with the
CAR. Each Seller will comply with Applicable Law regarding the maintenance of
any legal reserve and/or permanent preservation areas applicable to the Land
(the “Preserved Areas”) that are owned by one or both Sellers until either (i)
Sellers transfer the Preserved Areas to SB Oils, or (ii) Sellers and SB Oils
regularize the Preserved Areas on behalf of SB Oils in accordance with
Applicable Law. In addition, Sellers will comply with all requirements of the
Deed that grant SB Oils access to cross the property of Sellers to reach the
Land if SB Oils cannot access the Land via the main access road currently in
use, as further provided in the Deed.
(b)    Following issuance of the Deed, each of the Parties shall use its best
efforts to (i) cause SB Oils to grant a mortgage and (ii) issue pro rata
corporate guarantees in favor of BNDES in order to replace the existing bank
guarantees of SB Oils' debt to BNDES. If such mortgage and/or corporate
guarantees do not replace the existing bank guarantees, each of the Parties
shall use commercially reasonable efforts to adjust its pro rata obligations of
the existing bank guarantees to reflect a 50/50 split by March 31, 2016.
(c)    In order to facilitate a possible future expansion of the Moema Facility,
SB Oils desires to acquire additional property (the “Additional Land”) that is
located adjacent to the Land and is currently under a rural partnership with
Sellers. Sellers shall use commercially reasonable efforts to assist SB Oils in
(i) entering into a deed or a commitment of purchase and sale for the Additional
Land from its owner(s), and (ii) registering such acquisition in accordance with
Applicable Law.
7.10    Costs. For the avoidance of doubt, the costs of operating the JV
Companies, including the R&D program and other costs of developing and producing
Products, shall be borne solely by the JV Companies and no other Party shall be
liable for any obligations of or to the JV Companies with respect to such costs
except to the extent provided by this Agreement, by another JV Agreement or in
another writing signed by such Party.
7.11    Power Supply. The Company, SB Oils and the other Parties, as
appropriate, shall work together to duly obtain the approval of the electricity
company securing the power supply necessary for the Moema Facility to operate,
if necessary.
7.12    Adoption of Business Plan and Annual Budget.

31
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



(a)    Submission of Proposed Annual Plans. Commencing with respect to the
annual budget for 2017, not less than sixty (60) days prior to the end of the
preceding calendar year, management of the JV Companies shall prepare and
deliver to the Board a proposed annual budget (“Annual Budget”) for the
immediately following calendar year. Commencing with respect to calendar year
2017, not less than sixty (60) days prior to the end of every third calendar
year, management of the JV Companies shall prepare and deliver to the Board a
proposed business plan (“Business Plan”) for the immediately following three (3)
calendar years.
(b)    Adoption of Annual Budget and Business Plan. Subject to Section 7.12(c),
the proposed Annual Budget and Business Plan for the JV Companies shall be
adopted, modified or rejected by the Board not less than thirty (30) days prior
to the end of the calendar year preceding the applicable year of the Annual
Budget, or the first calendar year of the Business Plan (as applicable), subject
to extension by action of the Board, and the plans so adopted by the Board at a
meeting duly called and held within such time period shall be the Annual Budget
and the Business Plan for the Company for such calendar year. For the avoidance
of doubt, following Board approval of an Annual Budget, a separate Board
approval shall be required to make any Capital Call related to such Annual
Budget.
(c)    Failure to Adopt Annual Budget or Business Plan. In the event that the
Board fails to approve an Annual Budget or Business Plan within the time period
prescribed therefore (or any extension thereof approved by the Board), then:
(i)    the Annual Budget for such calendar year shall be the Annual Budget for
the immediately preceding calendar year, except that all items of expense shall
be increased by ten percent (10%); and
(ii)    with respect to the Business Plan for such calendar year, Section 6.7
shall apply.
7.13    Information Rights.
(a)    Solazyme, Inc. (or a designated representative) and BGI (or a designated
representative) shall be given access to the records (financial, accounting,
legal or of any other nature) of any JV Company during normal business hours and
upon reasonable advance notice.
(b)    Members of the Bunge Group (collectively) and the Solazyme Group
(collectively) shall each be entitled, once per year per group, and at the sole
cost and expense of the applicable group, to audit the books and records of the
JV Companies. Each of the Bunge Group and the Solazyme Group agree to
co-ordinate such audits in order to minimize the expense and distraction of such
audits to the JV Companies and the other Parties. Each time any JV Company
delivers to the Solazyme Group any royalty or similar report pursuant to the

32
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



Solazyme Development Agreement, such JV Company shall contemporaneously deliver
a copy of such report to BGI.
7.14    Insurance.
(a)    The JV Companies shall secure and maintain in full force and effect
throughout the Term, insurance coverage commensurate with their respective
businesses, including (if applicable): (i) commercial general liability, (ii)
property, including business interruption, with all risks perils, or broad named
risks, (iii) vehicle, (iv) crime, (v) employers’ liability, (vi) workers’
compensation insurance (or its equivalent) in the amount required by the laws of
the jurisdiction in which its employees are located (or if no such insurance is
otherwise required, in amounts commensurate with its business), (vii) marine and
in-transit, (viii) director and officer, and (ix) such other insurance that is
reasonable and customary for the business carried on by the applicable JV
Company. Coverage shall provide full replacement value of the Plant(s) and all
JV Company-owned and leased equipment. From time to time upon request of a
Party, the applicable JV Company shall furnish to the requesting Party evidence
of compliance with such insurance requirements and the payment of any related
coverage premiums. On an annual basis each JV Company shall provide to Solazyme,
Inc. an English version summary of its insurance.
(b)    On an annual basis, or when requested by a Party, the Board shall discuss
and review the current insurance coverage or the need for any additional
insurance in respect of the assets or business of the JV Companies.
ARTICLE 8
MANUFACTURING FOR THE JOINT VENTURE
8.1    Moema Facility.  Pursuant to the Original Joint Venture Agreement the
Company and SB Oils constructed the Moema Facility.
8.2    Additional Plant(s). Subject to the confirmation of the existence of
further market potential for the Products and the availability of supply of
fermentable sugars, the Parties contemplate approving construction of one or
more additional Plant(s), funded in their entirety by the JV Companies or by
such other funding mechanism as agreed amongst BGI, Solazyme, Inc. and the JV
Companies and in accordance with Section 6.5.
8.3    Right to Meet Additional Market Demand. Notwithstanding the exclusive
licenses set forth in the Solazyme Development Agreement and the non-competition
restrictions set forth in Section 10.4(a), and subject to the conditions set
forth in this Section 8.3, if (i) the Solazyme Group demonstrates Profitable
Market Demand as contemplated herein and (ii) the JV Companies are determined by
the Bunge Group in the manner described below to be unwilling

33
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



or unable to supply such Profitable Market Demand, then the Solazyme Group shall
have the right to secure additional manufacturing for the respective Products
and meet such Profitable Market Demand while such circumstances exist. In such
circumstance the Solazyme Group shall deliver to the Board and the Bunge Group a
“Market Demand Notice”, including support that the demand meets the definition
of Profitable Market Demand and expressing a desire to meet the Profitable
Market Demand if the Bunge Group decides that the JV Companies should not meet
such Profitable Market Demand. The Bunge Group shall have thirty (30) days to
determine whether the JV Companies should (i) meet the Profitable Market Demand
(either by facilitating manufacture of the applicable Products or agreeing to
build additional manufacturing capacity to manufacture the applicable Products),
(ii) elect to allow the Solazyme Group to meet the Profitable Market Demand or
(iii) determine that the Market Demand Notice is deficient. If the Bunge Group
does not act within thirty (30) days of the date of the Market Demand Notice,
the Bunge Group will be deemed to have allowed the Solazyme Group to meet the
Profitable Market Demand while such circumstances set forth above exist. Such
allowance (whether explicit or by default) shall cover (as to volume and
duration) the expressions of interest provided in the Market Demand Notice.
8.4    Capital Spending Plan. The parties intend to build-out the Moema Facility
over time. In furtherance of such expected build-out the Parties intend to
manage and fund the build-out based on the achievement of the commercial and
technical triggers as set forth in Exhibit F.
8.5    Third Party Technology. The Parties acknowledge that in order to optimize
the Joint Venture’s product mix and economics, the JV Companies may be required
to source Third-Party technology, product manufacturing licenses or sales rights
or enter into tolling agreements with Third Parties if such technology,
licenses, rights or agreements offer attractive economics to the JV Companies.
Decisions on such arrangements will be made by the Board.
8.6    Manufacturing Allowance.
(a)    Each of the Solazyme Group and the Bunge Group will have a separate right
to have SB Oils manufacture products for it at the Moema Facility, provided that
each request to manufacture products must be reasonable as to production
duration and frequency. This right will be limited to ten percent (10%) of the
Moema Facility’s then-available effective (as opposed to nameplate) capacity for
Products for each group on a “Cost-Plus” basis. Each group may extend this
manufacturing right to up to an additional fifteen percent (15%) of the Moema
Facility’s then-available effective capacity for Products on a
“Cost-plus-Margin” basis. “Cost” means the total actual variable production cost
of the Product, including the cost of feedstock (sugar), other raw materials,
variable utilities and other variable costs (but not including overhead, labor,
depreciation, facilities, allocated labor, or overhead allocations), including,
if applicable, the costs of refining, bleaching and deodorizing the Product, and

34
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



including a credit for the realized value of any co-product of the production of
Products to the extent that such realized value is greater than the value of the
co-product when sold into a bulk feed application, net of any delivery costs, or
otherwise purifying the Product to make it ready for sale from the JV Companies;
“Plus” means *; and “Margin” means the greater of * or * (based on actual
variable production cost of the products for profitable products manufactured at
the Moema Facility, calculated across a reasonable prior period).
(b)    Notwithstanding Section 8.6(a), the Solazyme Group’s manufacturing
allowance will be increased by up to 1,000 MT/year after the fourth (4th)
anniversary of the Effective Date on a Cost Plus basis, provided such increased
manufacturing allowance is used for * Products for the Personal Care Field.
(c)    Notwithstanding Section 8.6(a), the Board may, at its discretion, accept
lower margins from either group than those defined in Section 8.6(a).
(d)    The Bunge Group may use its manufacturing allowance for consumer products
based on the Company’s manufacturing or sales rights, * Products after the
period of exclusivity of the exclusive license to the Company of * Products
under the Solazyme Development Agreement, or any other products based on
Third-Party technology and rights that the Moema Facility is capable of making
with its then-current assets. The Solazyme Group may use its manufacturing
allowance for consumer products based on the Company’s manufacturing or sales
rights or based on any other products that the Moema Facility is capable of
making with its then-current assets.
(e)    The manufacturing allowance rights provided in this Section 8.6 will be
subject to production scheduling and available capacity required for licensed
product manufacturing and limited by prior commitments of capacity by SB Oils,
provided that the SB Oils shall not unreasonably withhold its acceptance of such
production commitment. Once accepted, such production commitment will represent
a supply commitment for the negotiated duration, to provide supply assurance to
the party’s customers, and SB Oils shall not change the scheduling of such
production commitment without the advance, written consent of the Person
exercising its right to this manufacturing allowance.
8.7    Capacity Expansion for High-Oleic Products.
(a)    If the Solazyme Group receives an offer to enter into a business
relationship in which a Third Party will build or expand, or help build or help
expand, manufacturing capacity that is focused on High-Oleic Products, or the
Solazyme Group is planning to build or expand manufacturing capacity that is
focused on High-Oleic Products, the Solazyme Group will provide notice to the
Bunge Group in order to enable the Bunge Group to evaluate its interest in
discussing participating in the capacity expansion.

35
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



(b)    If, prior to *, the Solazyme Group receives an offer to enter into a
business relationship in which a Third Party will build or expand, or help build
or help expand, manufacturing capacity that is focused on High-Oleic Products,
then the Solazyme Group will provide written notice of such to the Bunge Group
with a written summary of the scope of the proposed expansion. The Bunge Group
will then have thirty (30) days to provide a written offer to build/expand
capacity for the scope of the proposed expansion. If the Bunge Group does not
provide a written offer within the 30-day period the Solazyme Group may proceed
with the proposed capacity expansion with the Third Party. If the Bunge Group
provides an offer within the 30-day period, the Solazyme Group may not proceed
with the proposed capacity expansion with the Third Party unless the offer from
the Bunge Group is materially inferior to the offer from the Third Party, in the
reasonable view of Solazyme, Inc.
(c)    For the avoidance of doubt the notice obligations in subsections (a) or
(b) of this Section 8.7 shall not apply to capacity expansion that is simply
capable of production of High-Oleic Products but is limited to capacity
expansion that is focused on production of High-Oleic Products.

36
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



ARTICLE 9
BUY OUT RIGHTS
9.1    Cumulative Capital Contributions. If the Parties have made cumulative
Capital Contributions (excluding contributions relating to Project Plans)
aggregating * (the “Contribution Cap”) or more during the Forecast Period, then
either BGI or Solazyme, Inc. may provide the other Notice Party with a notice
(an “Article 9 Notice”) and proceed with the procedures set forth in Section
9.2. Either Notice Party may send an Article 9 Notice to the other Notice Party
based on this Section 9.1 at any time after the Notice Party becomes aware that
the Contribution Cap has been exceeded but before *. For the avoidance of doubt,
the calculation of Capital Contributions includes those cash (profits)/losses
arising from operations (excluding non-cash expenses such as depreciation) not
funded by the working capital revolver plus (i) interest payments, (ii)
scheduled repayment of BNDES debt and (iii) capital expenditures (inclusive of
taxes), but excludes capital flows associated with Project Plans.
9.2    Termination/Buy-Out Procedure.
(a)    An Article 9 Notice delivered pursuant to Section 9.1 shall state
(i) that the sending Notice Party desires to terminate this Agreement, and
(ii) upon such termination, whether the sending Notice Party elects to buy-out
the receiving Notice Party’s interests in the Company. Within thirty (30) days
after receiving an Article 9 Notice pursuant to Section 9.1, a receiving Notice
Party may send a notice (an “Article 9 Response”) to the sending Notice Party
that makes one of the elections set forth in, as applicable, Section 9.2(b) or
Section 9.2(c).
(b)    If an Article 9 Notice delivered pursuant to Section 9.1 contains an
election to buy-out the interests of the receiving Notice Party:
(i)    If within thirty (30) days after the date of such Article 9 Notice the
receiving Notice Party sends an Article 9 Response that rejects such buy-out
proposal, then this Agreement and the Company will continue.
(ii)    If within thirty (30) days after the date of such Article 9 Notice the
receiving Notice Party sends an Article 9 Response that consents to such buy-out
proposal, or the receiving Notice Party fails to send an Article 9 Response
within thirty (30) days after the date of the Article 9 Notice, then the Notice
Party that sent the Article 9 Notice will have the rights set forth under
Section 9.2(e) if it is Solazyme, Inc. or the rights set forth under
Section 9.2(f) if it is BGI.
(c)    If an Article 9 Notice delivered pursuant to Section 9.1 does not contain
an election to buy-out the interests of the receiving Notice Party, the sending
Notice Party will not

37
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



have any further rights pursuant to Section 9.1 with regard to the triggering
events underlying the Article 9 Notice after sending such Article 9 Notice and:
(i)    If the original receiving Notice Party provides an Article 9 Response
that contains an election to buy-out the interests of the original sending
Notice Party, then the original receiving Notice Party will have the rights and
obligations set forth under Section 9.2(e) if it is Solazyme, Inc. or the rights
and obligations set forth under Section 9.2(f) if it is BGI.
(ii)    If the original receiving Notice Party sends an Article 9 Response that
does not contain an election to buy-out the interests of the original sending
Notice Party, then such original receiving Notice Party will not have any
further rights pursuant to Section 9.1 after sending such Article 9 Response,
this Agreement will be terminated as of the date of receipt of the Article 9
Response, and the Company will be dissolved.
(d)    An Article 9 Notice delivered pursuant to Section 4.5(b) shall either:
(i)    state that the sending Notice Party elects to buy-out the receiving
Notice Party’s interests in the Company and thereafter the Notice Party that
sent the Article 9 Notice will have the rights set forth under Section 9.2(e) if
it is Solazyme, Inc. or the rights set forth under Section 9.2(f) if it is BGI;
or
(ii)    state that the sending Notice Party does not elect to buy-out the
receiving Notice Party’s interests in the Company and this Agreement will be
terminated as of the date that is thirty (30) days after the receipt of the
Article 9 Notice and the Company will be dissolved.
(e)    If Solazyme, Inc. is exercising buy-out rights pursuant to
Section 9.2(b), (c) or (d), then Solazyme, Inc. and BGI shall negotiate for
thirty (30) days (beginning on the date that such buy-out rights come into
existence) the terms of purchase by Solazyme, Inc. (or its designee), at fair
market value, of Bunge Netherlands’ Percentage Interest in the Company. If the
parties reach mutual agreement on such terms, Solazyme, Inc. (or its designee)
shall purchase Bunge Netherland’s Percentage Interest in the Company as agreed.
If the parties do not reach agreement by the end of the 30-day negotiation
period, Solazyme, Inc. shall cause an appraisal of Bunge Netherlands’ Percentage
Interest in the Company to be conducted to determine its fair market value in
accordance with Section 9.3. Within ten (10) days after receipt of such
appraisal, Solazyme, Inc. shall give notice to BGI as to whether it elects to
continue with the buy-out, withdraw its buy-out offer or to dissolve the
Company. If Solazyme, Inc. delivers a timely notice electing to dissolve the
Company or fails to deliver any notice within such 10-day period, the Company
will be dissolved. If Solazyme, Inc. delivers a timely notice electing to
continue with the buy-out, Solazyme, Inc. (or its designee) shall buy all of
Bunge Netherlands’s

38

--------------------------------------------------------------------------------



interests in the Company as soon as practicable, and in any event shall pay to
Bunge Netherlands the buy-out price set forth in the appraisal within sixty (60)
day of receipt of the appraiser(s)’ determination, and upon the consummation of
such acquisition:
(i)    The Feedstock Supply Agreement shall remain in full force and effect
until termination in accordance with its terms, subject to any administrative
changes provided for therein as a result of the Bunge Group’s sale of its equity
in the JV Companies;
(ii)    The Bunge Group’s provision of services under the Administrative
Services Agreements shall terminate to the extent such services or agreement
have not been previously terminated;
(iii)    The Utility Supply Agreement shall remain in full force and effect
until termination in accordance with its terms, subject to any changes provided
for therein as a result of the Bunge Group’s sale of its equity in the JV
Companies;
(iv)    The Working Capital Agreement shall terminate but any outstanding
obligations thereunder shall survive in accordance with its terms;
(v)    All of the Bunge Group’s services then being provided pursuant to the
Bunge Development Agreement shall terminate, but otherwise such agreement shall
remain in effect;
(vi)    The Cross-License Agreement shall remain in full force and effect until
termination in accordance with its terms, subject to any changes provided for
therein as a result of the Bunge Group’s sale of its equity in the JV Companies;
(vii)    Any RBD agreement that has been entered into among the Parties pursuant
to Section 7.7, and any logistics agreement that has been entered into among the
Parties pursuant to Section 7.8, shall terminate upon the terms set forth
therein;
(viii)    All Sales and Distribution Agreements with a member of the Bunge Group
shall terminate upon the terms set forth therein; and
(ix)    This Agreement shall terminate but the obligations of the Bunge Group
set forth in Section 7.9 shall survive.
(f)    If BGI is exercising buy-out rights pursuant to Section 9.2(b), (c) or
(d), then Solazyme, Inc. and BGI shall negotiate for thirty (30) days (beginning
on the date that such buy-out rights come into existence) the terms of purchase
by Bunge Netherlands (or its designee), at fair market value, of Solazyme,
Inc.’s Percentage Interest in the Company. If the parties reach mutual agreement
on such terms, Bunge Netherlands (or its designee) shall

39

--------------------------------------------------------------------------------



purchase Solazyme, Inc.’s Percentage Interest in the Company as agreed. If the
parties do not reach agreement by the end of the 30-day negotiation period, BGI
shall cause an appraisal of Solazyme, Inc.’s Percentage Interest in the Company
to be conducted to determine its fair market value in accordance with Section
9.3. Within ten (10) days after receipt of such appraisal, BGI shall give notice
to Solazyme, Inc. as to whether it elects Bunge Netherlands to continue with the
buy-out, withdraw its buy-out offer or to dissolve the Company. If BGI delivers
a timely notice electing to dissolve the Company or fails to deliver any notice
within such 10-day period, the Company will be dissolved. If BGI delivers a
timely notice electing to continue with the buy-out, Bunge Netherlands (or its
designee) shall buy all of Solazyme, Inc.’s interests in the Company as soon as
practicable, and in any event shall pay to Solazyme, Inc. the buy-out price set
forth in the appraisal within sixty (60) day of receipt of the appraiser(s)’
determination, and upon the consummation of such acquisition:
(i)    The Solazyme Group’s provision of services under the Administrative
Services Agreements shall terminate to the extent such services or agreement
have not been previously terminated;
(ii)    All of the Solazyme Group’s services then being provided pursuant to the
Solazyme Development Agreement shall terminate, but otherwise such agreement
shall remain in effect; provided, however, that if a member of the Bunge Group
causes the Plant(s) to stop using Microbe-Based Catalysis proprietary to a
member of the Solazyme Group for manufacturing at the Moema Facility, the
Solazyme Development Agreement shall terminate, and the Bunge Group shall inform
Solazyme, Inc.;
(iii)    The Cross-License Agreement shall remain in full force and effect until
termination in accordance with its terms, subject to any changes provided for
therein as a result of the Solazyme Group’s sale of its equity in the JV
Companies;
(iv)    All Sales and Distribution Agreements with a member of the Solazyme
Group shall terminate upon the terms set forth therein;
(v)    This Agreement shall terminate; and
(vi)    All other JV Agreements between members of the Bunge Group, on the one
hand, and a JV Company, on the other hand, shall remain in effect, terminate or
be modified, as may be mutually agreed by the parties thereto.
9.3    Fair Market Value. For the purposes of Section 9.2, fair market value
shall be as mutually negotiated between Solazyme, Inc. and BGI in good faith or,
if such Parties cannot agree, fair market value shall be determined by one of
the two following methods, at the election of the potential acquiring Party:

40

--------------------------------------------------------------------------------



(a)    Multiple Independent Valuations. Fair market value shall be determined by
three (3) independent, neutral appraisers who are each expert in the valuation
of businesses reasonably similar to the JV Companies. The appraisers shall be
selected as follows: each of Solazyme, Inc. and BGI shall select one appraiser,
those two appraisers shall then select a third appraiser. Each Party shall
provide to the appraisers such documents as the appraisers may direct (after
consulting with Solazyme, Inc. and BGI), and the appraisers shall each prepare
an independent appraisal report setting forth what that appraiser believes to be
the fair market value of, as applicable, the equity of the Company being sold or
the assets to be sold, together with a written explanation setting forth the
specific reasons for its position. No oral presentations shall be permitted. The
fair market value of the equity, or assets, in question shall be the median
value of the three appraisals. The costs of the appraisal, including
administrative and appraisers’ fees, shall be shared equally by Solazyme, Inc.
and Bunge Netherlands, and each Party shall bear its own costs and attorneys’
fees incurred in connection with the appraisal. The appraisers shall be directed
that any appraisal shall be completed within two (2) months from the filing of
notice of a request for such appraisal. The appraisal proceedings and the
decision shall be considered Confidential Information of both Solazyme, Inc. and
Bunge Netherlands. The Parties agree that the decision shall be the sole,
exclusive and binding decision among them regarding determination of fair market
value if the acquiring Party agrees to proceed with the applicable buy-out.
(b)    Best Price Valuation. Fair market value shall be determined by one (1)
independent, neutral appraiser who is an expert in the valuation of businesses
reasonably similar to the JV Companies. The appraiser shall be selected as
follows: each of Solazyme, Inc. and Bunge Netherlands shall select one (1)
independent, neutral appraiser who is an expert in the valuation of businesses
such as the JV Companies; those two appraisers shall then select a third
appraiser who will solely determine the fair market value. The fair market value
shall be determined as follows: each of Solazyme, Inc. and Bunge Netherlands
shall provide to the appraiser a report setting forth what that Party believes
to be the fair market value of the equity or assets to be sold, as applicable,
together with a written explanation setting forth the specific reasons for its
position. No oral presentations shall be permitted. The appraiser shall then
pick the valuation submitted by either Solazyme, Inc. or Bunge Netherlands as
the fair market value of the equity, or assets to be sold depending on which
value the appraiser believes is closest to the true fair market value. The
appraiser shall have no power to choose any value other than one of the values
provided by Solazyme, Inc. or Bunge Netherlands as the fair market value. The
costs of the appraisal, including administrative and appraiser’s fees, shall be
shared equally by Solazyme, Inc. and Bunge Netherlands, and each such Party
shall bear its own costs and attorneys’ fees incurred in connection with the
appraisal. The appraiser shall be directed that the determination shall be
completed within two (2) months from the filing of notice of a request for such
appraisal. The appraisal proceedings and the decision shall be considered
Confidential

41

--------------------------------------------------------------------------------



Information of both Solazyme, Inc. and Bunge Netherlands. The Parties agree that
the decision shall be the sole, exclusive and binding decision among them
regarding determination of fair market value if the acquiring Party agrees to
proceed with the applicable buy-out.

42

--------------------------------------------------------------------------------



ARTICLE 10
CERTAIN COVENANTS AND OBLIGATIONS
10.1    HSR Filing. The Parties shall duly and timely file with the appropriate
government agency, if necessary, a notification under the Hart-Scott-Rodino
Antitrust Improvement Act (the “HSR Act”) and the effectiveness of this
Agreement and the other JV Agreements shall be delayed until the termination or
expiration of the waiting period thereunder. The Parties undertake to promptly
provide all information required by the applicable government officials in
connection with the notification referred to herein. The costs of any such
filing (including the filing fee) will be shared fifty percent (50%) by
Solazyme, Inc. and fifty percent (50%) by BGI. Fees and expenses for any
attorney or consultants that a Party may hire individually to aid it in the
notification or monitoring of the filing process shall be the sole
responsibility of the Party who engages such attorney or consultant.
10.2    SBDC Approval. The Parties shall duly and timely notify the SBDC of the
transactions contemplated in this Agreement for the purpose of obtaining its
approval (“SBDC Approval”), if necessary. The Parties undertake to promptly
provide all information required by the local competition law in connection with
any notification referred to herein. The ordinary costs of any such filing
(including the notification fee due to SBDC) will be shared fifty percent
(50%) by Solazyme Brazil and fifty percent (50%) by Bunge Brazil. Any increased
costs of the filing over and above ordinary costs, including penalties in regard
thereto, that are imposed due to the prior actions or inactions of one Party
(but not the other) shall be paid in full by the first Party to the extent of
such costs or penalties. Fees and expenses for any attorney or consultants that
a Party may hire individually to aide it in the notification or monitoring of
the notification process shall be the sole responsibility of the Party who
engages such attorney or consultant. The Parties shall use commercially
reasonable efforts to comply with any determinations of SBDC with regard to or
arising from the notification to SBDC of the transactions contemplated herein.
10.3    Grant of Additional Licenses. Solazyme, Inc. shall not, and shall cause
its Affiliates not to, grant any license related to Products unless it does not
conflict with the licenses granted to the Company in Section 6.1(a) of the
Solazyme Development Agreement.
10.4    Non-Competition.
(a)    Except as set forth in Section 10.4(b), each of Solazyme, Inc. and BGI
agree that it shall not, and it shall cause its Affiliates not to, produce for
sale or sell or offer for sale, directly or indirectly, other than through the
JV Companies, (i) any * Products in the Food Field, (ii) any * Products in the
Food Field or the Feed Field or (iii) any * Products in any field. The JV
Companies shall not sell or offer for sale, * Products outside of the Food Field
or High-

43
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



Oleic Products in the field of Personal Care other than to Solazyme, Inc, an
Affiliate of Solazyme, Inc. or its designee.
(b)    The restrictions set forth in Section 10.4(a) shall not apply (i) to
manufacture or sale pursuant to the retained rights described in Section 6.1(b)
of the Solazyme Development Agreement, (ii) to the extent that the JV Companies’
rights to Products become non-exclusive either (x) as set forth in Section 6.7
of the Solazyme Development Agreement or (y) as a result of a determination that
the JV Companies should not meet incremental demand for the respective Product
as set forth in Section 8.3, (iii) to sales of consumer products derived from a
Product as set forth in Section 10.5, (iv) to the extent that the JV Companies’
license rights have terminated as set forth in Section 6.8 of the Solazyme
Development Agreement, or (vii) to any violation of the restrictions set forth
in Section 10.4(a) resulting from the acquisition by a Party or any of its
Affiliates of another business (whether comprised of one or more entities or of
assets), so long as the Party acquiring such business or its Affiliate offers,
promptly following the acquisition, to sell such business to the JV Companies at
fair market value as determined pursuant to Section 9.3. The decision to accept
or reject the offer shall be made by a committee of the Board comprised entirely
of managing directors nominated by the group (the Solazyme Group or the Bunge
Group) that is not making the offer to the JV Companies. If the JV Companies do
not accept such offer within thirty (30) days after receiving the appraisal in
accordance with Section 9.3, then this Section 10.4 shall not apply to
activities carried out by the relevant Party or its Affiliate through the
acquired business.
10.5    Consumer Products.
(a)    Notwithstanding anything to the contrary in this Agreement or in any
other JV Agreement, each of the Solazyme Group and the Bunge Group may research,
develop, market and sell, directly or indirectly, consumer products derived from
Products. Notwithstanding the foregoing, Solazyme shall not launch a consumer
product derived from a Product in a Bunge B2C Field in the associated Bunge B2C
Jurisdictions if, in the reasonable, judgment of BGI, the Solazyme consumer
product will compete with the Bunge consumer product within the targeted sub
segment of the Solazyme consumer product, within the same product line. For
example, a premium bottled oil aimed at a high value sub segment of bottled oils
shall not be deemed to compete with a commodity bottled oil aimed at a mid or
low value sub segment of bottled oils.
(b)    The Solazyme Group and the Bunge Group will make reasonable efforts to
launch consumer products derived from Products in fields and markets that are
complementary to the then existing fields and markets in which each group is
conducting, or plans to do conduct, such business.
10.6    Encapso™ Product Manufacturing.

44
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



(a)    From the time that the Moema Facility is able to manufacture and pack
Encapso™ product, through to the earliest of (i) *, or (ii) when the JV
Companies, on a consolidated basis, reaches positive cash flow from operations
excluding the production or sale of Encapso™ product for two consecutive
quarters, or (iii) when the aggregate gross profits earned by the JV Companies
on a consolidated basis (over Cost) from production or sale of Encapso™ product
exceeds *, the Solazyme Group will utilize SB Oils to fulfill manufacturing for
Encapso™ product under all of its purchase orders as follows:
 
2015
2016
2017
2018
Moema Facility fulfillment
*
*
*
*
Other fulfillment (from outside of SB Oils)
*
*
--
--



The intent of this Section 10.6 is for the Solazyme Group to produce Encapso™
product at the Moema Facility for the Solazyme Group’s main product volumes,
particularly during *. However, in order to ramp or maintain other facilities of
the Solazyme Group, the Solazyme Group will be able to deliver some portion of
product (as provided above under “Other fulfillment”) from such other
facilities. This product may be delivered prior to hitting the maximum volumes
set forth above (under “Moema Facility fulfillment”) from the Moema Facility,
depending upon contractual and time-based needs.
(b)    To enable short lead time Encapso™ product sales to be fulfilled, SB Oils
will maintain a reasonable safety stock of Encapso™ product in an amount equal
to the greater of (i) *, or (ii) *.
(c)    Subject to the limitations set forth in Section 10.6(a), for purchase
orders received by the Solazyme Group before January 1, 2016, the Solazyme Group
will have the Moema Facility manufacture such products for such purchase orders
and the applicable member of the Solazyme Group will pay for such manufacturing
services at a price equal to the sales price of the manufactured products from
the Solazyme Group to the customer plus all logistics costs/fees and
sales/distribution fees to the extent not included in such sales price (the
“Encapso Sales Price”), provided that if the Encapso Sales Price is anticipated
to be less than Cost, then at Solazyme Inc.’s election, the Solazyme Group will
be allowed to either (i) pay for such manufacturing services at Cost, (ii)
cancel the purchase order, or (iii) manufacture the product elsewhere, provided
that in such event the Encapso Sales Price for such product shall not be greater
than Cost. Subject to the limitations set forth in Section 10.6(a), for purchase
orders received by the Solazyme Group after January 1, 2016, the Solazyme Group
will have the Moema Facility manufacture such products for such purchase orders
and the applicable member

45
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



of the Solazyme Group will pay for such manufacturing services at a price equal
to the lower of (X) Cost plus * or (Y) the Encapso Sales Price, provided that if
the Encapso Sales Price is anticipated to be less than Cost, then at Solazyme
Inc.’s election, the Solazyme Group will be allowed to either (i) pay for such
manufacturing services at Cost, (ii) cancel the purchase order, or (iii)
manufacture the product elsewhere, provided that in such event the Encapso Sales
Price for such product shall not be greater than Cost.
(d)    At its option and with the approval of the Board, the Solazyme Group may
utilize the Moema Facility to manufacture additional Encapso™ product (beyond
the limits in the table in Section 10.6(a) above) to increase SB Oils’ cash flow
and profitability, at pricing to be agreed with the Board and BGI at the time
(e-mail shall suffice).SB Oils will manufacture and pack all Encapso™ product
described in this Section 10.6 and deliver the product to the destination
specified in the applicable purchase order between the member of the Solazyme
Group and its customer (including by use of the logistics services provided in
Section 7.9). SB Oils may invoice the member of the Solazyme Group for such
manufacturing services upon or after shipment of the products to such
destination. Unless otherwise mutually agreed, a member of the Solazyme Group
will pay for the services provided hereunder within forty-five (45) days after
its receipt of invoice.
(e)    If the Solazyme Group partners or sells its Encapso™ product business
(other than in connection with a Change of Control of Solazyme, Inc.), the
Solazyme Group shall use good faith, reasonable efforts to include the
arrangements set forth in this Section 10.6 in the partnering/sale arrangement,
failing which this Section 10.6 shall terminate with the closing of the
partnering/sale arrangement to the extent not reflected in the partnering/sale
arrangement. Within ten (10) days following the date upon which Solazyme Group
partners or sells its Encapso™ product business, the Solazyme Group shall notify
the Bunge Group Notice Party in writing of such transaction and whether the
arrangements set forth in this Section 10.6 will be included in the
partnering/sale arrangement. The arrangements set forth in this Section 10.6
shall survive a Change of Control of Solazyme, Inc.
(f)    If a Party requests that the contract manufacturing services contemplated
hereunder be further discussed and documented, then BGI and Solazyme, Inc. will
use their respective best efforts to cause SB Oils, on the one hand, and the
applicable member(s) of the Solazyme Group, on the other hand, to negotiate,
execute and deliver a contract manufacturing agreement further documenting the
services contemplated hereby as may be mutually agreed.
10.7    Financial Reporting. The Parties shall cause the JV Companies to provide
to Solazyme, Inc. and BGI the financial statement disclosure or other rights as
provided in this Section 10.7.

46
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



(a)    Unaudited Estimated Quarterly Financial Statements. The Company shall
furnish to each of Solazyme, Inc. and BGI, as soon as practicable after the end
of each calendar quarter in each Fiscal Year of the Company, and in any event no
later than five (5) days after the end of each fiscal quarter, unaudited
estimates of the consolidated balance sheet, consolidated statement of income
and consolidated statement of cash flows of the Company and its subsidiaries
(including SB Oils) as of the end of each such quarterly period and for the
current Fiscal Year to date, prepared in accordance with U.S. GAAP consistently
applied (except as specifically noted therein), with the exception that no notes
need to be attached to such statements and year-end audit adjustments may not
have been made. The Company shall also notify each of Solazyme, Inc. and BGI of
any significant transactions or events of the JV Companies that it is aware of
but that are not disclosed within the financial statements.
(b)    Audited Annual Financial Statements. The Company shall furnish to each of
Solazyme, Inc. and BGI, as soon as practicable after the end of each Fiscal Year
of the Company, and in any event within one hundred twenty (120) days
thereafter, a final audited consolidated (i) balance sheet, (ii) statement of
income and (iii) statement of cash flows of the Company and its subsidiaries
(including SB Oils), as at the end of each such Fiscal Year, all prepared in
accordance with U.S. GAAP consistently applied (except as specifically noted
therein). Such financial statements shall be audited by and accompanied by a
report and opinion thereon prepared by independent public accountants of
national standing selected by the Board. The Company shall concurrently provide
financial statements setting forth in each case in comparative form the figures
for the previous Fiscal Year in reasonable detail. The Company shall also notify
each of Solazyme, Inc. and BGI of any significant transactions or events of the
JV Companies that it is aware of, but that are not disclosed within the
financial statements.
(c)    Unaudited Quarterly Financial Statements. The Company shall furnish to
each of Solazyme, Inc. and BGI, as soon as practicable after the end of each of
the first, second and third quarterly accounting periods in each Fiscal Year of
the Company, and in any event within forty-five (45) days after the end of each
such quarterly accounting period, a final unaudited consolidated (i) balance
sheet, (ii) statement of income and (iii) statement of cash flows of the Company
and its subsidiaries (including SB Oils) as of the end of each such quarterly
period and for the current Fiscal Year to date, all prepared in accordance with
U.S. GAAP consistently applied (except as specifically noted therein), including
a narrative discussion and analysis of the results of operations and financial
condition of the JV Companies, with the exception that no notes need to be
attached to such statements and year-end audit adjustments may not have been
made. If the Company’s independent public accountants submit a report or opinion
thereon, such report or opinion shall also be furnished to each of Solazyme,
Inc. and BGI.

47
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



(d)    Monthly Financial Statements. The Company shall furnish to each of
Solazyme, Inc. and BGI, as soon as practicable after the end of each calendar
month (which is not the end of a quarterly accounting period of the Company),
and in any event within thirty (30) days after the end of such monthly period, a
final unaudited consolidated (i) balance sheet and (ii) statement of income of
the Company and its subsidiaries (including SB Oils) as of the end of each such
month and for the current Fiscal Year to date, prepared in accordance with U.S.
GAAP consistently applied, with the exception that no notes need to be attached
to such statements and year-end audit adjustments may not have been made. If the
Company’s independent public accountants submit a report or opinion thereon,
such report or opinion shall also be furnished to each of Solazyme, Inc. and
BGI.
(e)    Cooperation. Each of BGI and Solazyme, Inc., or its respective designated
agent(s), at such Party’s cost, shall have the right to visit and inspect the
properties of the Company or any of its subsidiaries (including SB Oils), and to
discuss the affairs, finances and accounts of the Company or any of its
subsidiaries (including SB Oils) with its officers, employees or the Company’s
independent public accountant and to review such information as is reasonably
requested all at such reasonable times and as often as may be reasonably
requested.
(f)    Sarbanes-Oxley Compliance.
(i)    The Company shall use reasonable efforts to provide each Party with
access to information that shall enable such Party to determine the state of the
Company’s financial controls. Such access shall include access to relevant
portions of minutes of the Audit Committee (or equivalent) of the governing body
of the Company and SB Oils, and access to the relevant portions of the Company’s
and SB Oils’ management letters (or equivalent) from its independent public
accountant.
(ii)    If a Party determines (upon advice of counsel) in its reasonable
discretion that, due to its belief that the Party is, or within a relevant time
period shall be, required by applicable accounting standards to consolidate the
operations of the Company into its own financial statements, that Party may
instruct the Company that it wishes the Company (including SB Oils) to become
compliant in all respects with Section 404 of the Sarbanes Oxley Act of 2002
(“SOX Compliance” or “SOX Compliant”) and the time period within which it
desires the Company (including SB Oils) to become SOX Compliant. If a Party
elects to require the Company to become SOX Compliant, the Company (including SB
Oils) shall take commercially reasonable efforts to become SOX Compliant by the
time specified by such requesting Party. The Company and SB Oils each agree that
it shall thereafter consult with and update the requesting Party on its
compliance efforts on an ongoing basis at the requesting Party’s request. In
connection with such consultation and updates, the Company agrees that it shall
in good faith consider (A) any advice or assistance offered by the requesting
Party

48
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



in connection with its efforts to achieve SOX Compliance, and (B) any offer or
suggestion by the requesting Party that the Company (or SB Oils) utilize the
internal audit resources or expertise of Solazyme, Inc. or BGI (or any of their
respective Affiliates) with a view toward controlling the costs of achieving SOX
Compliance.
(iii)    Each Party hereby agrees that in the event such Party has requested the
Company to become SOX Compliant, the requesting Party shall thereafter reimburse
the Company and SB Oils for all out-of-pocket costs incurred by the Company and
SB Oils in attempting to satisfy the requesting Party’s request. Reimbursed
costs shall include consulting fees, increased outside accounting fees and other
out-of-pocket costs to the extent incurred by the Company and its Affiliates in
attempting to satisfy the requesting Party’s request. For the avoidance of
doubt, such reimbursed costs shall not include internal costs of personnel of
the Company or its Affiliates or any fees or expenses to the extent that such
fees or expenses relate to activities that would have been performed, including
in relation to the timing of performance, even if the requesting Party had not
made such a SOX Compliance request. Reimbursed expenses shall be paid to the
Company or its respective Affiliate within forty-five (45) days of receipt by
the Company or its respective Affiliate of an invoice therefore and reasonable
back-up documentation.
10.8    U.S. Tax Filings/Elections. The Company shall comply with its U.S.
federal income tax filing obligations, including, if deemed necessary or
desirable by Solazyme, Inc., filing a U.S. federal information return on
Internal Revenue Service Form 1065 (“Form 1065”) and providing to each of the
Members, as soon as reasonably practicable after the end of each Fiscal Year,
fully completed Internal Revenue Service Form K-1 with respect to the Company.
10.9    U.S. Income Tax Information. As soon as reasonably practicable after the
end of each Fiscal Year, the Company shall provide to each Member:
(a)    all of the information required to be set forth on Schedule K-1 to Form
1065 with respect to such Member for such Fiscal Year, whether or not such Form
1065 or Schedule K-1 is filed for such Fiscal Year; and
(b)    such other information requested by such Member for the purpose of
enabling such Member to comply with its U.S. federal or state income tax
obligations.
10.10    Tax Matters Partner. Solazyme is hereby designated as the “Tax Matters
Partner” for the Company (and in such capacity shall act as the “tax matters
partner” as such term is defined in Section 6231(a)(7) of the Code), and all
U.S. federal, state and local tax audits and litigation shall be conducted under
the direction of the Tax Matters Partner in its sole discretion. All elections
required or permitted to be made by the Code or other applicable U.S.

49
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



federal, state and local tax laws, and approval of all U.S. federal, state and
local tax returns, shall be made by the Tax Matters Partner. Notwithstanding
anything to the contrary herein, in making all such elections and approving such
returns and in making any decision contemplated by this Agreement, the Tax
Matters Partner shall consult with the other members of the Company and act in
the best interests of all members of the Company. The Parties agree to undertake
a review of the tax efficiency of the structure of the JV Companies on an annual
basis as part of approving the annual Business Plan.
10.11    Incorporation of Entities. Upon any transaction that would result in
gain recognition to Solazyme, Inc. under Section 367(d) of the Code (or any
successor provision) with respect to the intellectual property rights
contributed to the Company, the Parties shall cooperate as reasonably requested
by Solazyme, Inc. to minimize the U.S. federal income tax impact of such
transaction to Solazyme, Inc. and its Affiliates.
10.12    Fiscal Year. The fiscal year of the Company (the “Fiscal Year”) shall
be the calendar year. The Company’s taxable year for U.S. federal income tax
purposes (the “Tax Year”) shall be the Fiscal Year, unless otherwise determined
by the Tax Matters Partner.
10.13    Withdrawal as Member. Solazyme, Inc. shall not withdraw as a member of
the Company without the prior consent of Bunge Netherlands. Bunge Netherlands
shall not withdraw as a member of the Company without the prior consent of
Solazyme, Inc. Unless pursuant to a valid exercise of a right under this
Agreement, any withdrawal without the prior consent of the other Party shall be
a breach of this Agreement, regardless of the statutory rights to withdraw
provided under Applicable Law in The Netherlands.
10.14    Withholdings Taxes. To the extent that the Company is subject to Dutch
withholdings taxes as a result of a distribution to a member as a result of the
failure of the Company to explicitly require consent of all members to the
transfer of interests in the Company, the member to whom the distribution was
made shall reimburse the Company for the withheld taxes actually paid to the
relevant Dutch taxing authority.

50
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



ARTICLE 11
INTELLECTUAL PROPERTY
11.1    Company Technology. Subject to the licenses provided in the Solazyme
Development Agreement and the Bunge Development Agreement, the Company will own
all Technology developed by or on behalf of the JV Companies to the extent not
specified to the contrary in any of the JV Agreements.
11.2    Cross-License. Concurrent with the execution of this Agreement certain
members of the Solazyme Group are entering into an amended and restated
Cross-License Agreement with members of the Bunge Group related to Microbe
Technology and other Technology.

ARTICLE 12
TRANSFER PROVISIONS
12.1    Restrictions on Transfer. The Company is prohibited from transferring,
directly or indirectly, any interest in SB Oils without the prior written
consent of Solazyme, Inc. (provided that at the time of such proposed transfer
members of the Solazyme Group own at least an aggregate ten percent (10%)
Percentage Interest) and BGI (provided that at the time of such proposed
transfer members of the Bunge Group own at least an aggregate ten percent (10%)
Percentage Interest). Except as provided in Section 20.5 and this Article 12,
each of Bunge Netherlands and Solazyme, Inc. is prohibited from transferring its
interests in the Company to Third Parties until on or after * (the “Lock-Out
Period”). Notwithstanding anything to the contrary herein, neither Bunge
Netherlands nor Solazyme, Inc. may pledge or grant any security interest in its
interests in the Company without the prior written consent of the other Party.
12.2    Right of First Offer/Refusal. After the conclusion of the Lock-Out
Period, except as provided in Section 9.1, 12.3 and 20.5, each of Bunge
Netherlands and Solazyme, Inc. (the “Transferring Party”) shall have the right
to transfer interests in the Company only pursuant to the procedures set forth
in this Section 12.2:
(a)    Right of First Offer.
(i)    The Transferring Party shall deliver to the other Party (i.e. either
Bunge Netherlands or Solazyme, Inc.) (the “Remaining Party”) a written notice of
its intent to transfer interests of the Company, which notice shall include the
Percentage Interest it intends to transfer (the “Section 12.2(a) Transfer
Notice”).

51

--------------------------------------------------------------------------------



(ii)    The Remaining Party shall have ninety (90) days from receipt of the
Section 12.2(a) Transfer Notice to make an offer to buy the interests subject to
the Section 12.2(a) Transfer Notice specifying the all cash consideration the
Remaining Party is willing to pay the Transferring Party for the interests (a
“Qualifying Offer”). A Qualifying Offer shall be open for acceptance for at
least ninety (90) days.
(iii)    If the Remaining Party makes a Qualifying Offer, the Transferring Party
may only transfer the interests subject to the Section 12.2(a) Transfer Notice
to a Third Party for all cash consideration greater than that offered by the
Remaining Party in the Qualifying Offer. If the Transferring Party has not
transferred the interests subject to the Section 12.2(a) Transfer Notice within
one (1) year of receipt of the Qualifying Offer from the Remaining Party, this
right of first offer procedure shall again be followed if the Transferring Party
wishes to transfer the interest subject to the Section 12.2(a) Transfer Notice.
(iv)    If the Remaining Party does not make a Qualifying Offer within ninety
(90) days after receipt of the Section 12.2(a) Transfer Notice, the Transferring
Party may transfer the interests subject to the Section 12.2(a) Transfer Notice
to a Third Party on any terms it wishes; provided, however, that if the
Transferring Party has not transferred the interests subject to the Section
12.2(a) Transfer Notice within one (1) year of delivering the Section 12.2(a)
Transfer Notice to the Remaining Party, this right of first offer procedure
shall again be followed if the Transferring Party wishes to transfer the
interest subject to the Section 12.2(a) Transfer Notice.
(v)    Upon the closing of a transfer of all of the interests in the Company by
either the Solazyme Group or the Bunge Group, Subsections 9.2(e)(i)-(xi) shall
apply (if the Bunge Group no longer owns any interests in the Company) or
Subsections 9.2(f)(i)-(vi) shall apply (if the Solazyme Group no longer owns any
interests in the Company).
(vi)    Notwithstanding the foregoing or anything to the contrary, if the
Transferring Party wishes or attempts to transfer the interests subject to the
Section 12.2(a) Transfer Notice to a Third Party that is a Direct Competitor of
the Remaining Party, such proposed transfer shall not be effective unless the
Transferring Party has received a Competitor Transfer Offer (as defined in
Section 12.2(b)(i) and has complied with the provisions of the right of first
refusal as provided in Section 12.2(b).
(b)    Right of First Refusal.
(i)    If the Transferring Party receives a bona fide offer from a Third Party
that is a Direct Competitor of the Remaining Party (a “Competitor Transfer Off

52
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



er”) to acquire some or all of the Transferring Party’s Percentage Interest (the
“Offered Interest”), then the Transferring Party shall deliver to the Remaining
Party a written notice (a “Section 12.2(b) Transfer Notice”) describing (i) the
Offered Interest; (ii) the identity of the Third Party who made the Competitor
Transfer Offer; (iii) the purchase price and other material terms and conditions
proposed in the Competitor Transfer Offer; and (z) the proposed date of closing
of the transfer of the Offered Interest, which shall not be less than ninety
(90) days after the date of the Section 12.2(b) Transfer Notice.
(ii)    The Remaining Party shall have sixty (60) days from receipt of the
Section 12.2(b) Transfer Notice to elect to buy all (and not less than all) of
the Offered Interest by delivering a written notice (an “Election Notice”) to
the Transferring Party stating that the Remaining Party offers to purchase the
Offered Interest on the terms described in the Section 12.2(b) Transfer Notice.
An Election Notice shall be binding upon delivery.
(iii)    If the Remaining Party delivers an Election Notice within sixty (60)
days after receipt of the Section 12.2(b) Transfer Notice, then the Transferring
Party shall sell the Offered Interest to the Remaining Party on the terms set
forth on the Election Notice. Such sale shall be consummated within thirty (30)
days after delivery of the Election Notice, except that such time period shall
be extended as required to obtain necessary governmental approvals including any
necessary approvals of antitrust authorities.
(iv)    If the Remaining Party does not deliver an Election Notice within sixty
(60) days after receipt of the Section 12.2(b) Transfer Notice, the Transferring
Party may transfer the Offered Interest to the Direct Competitor on the terms
set forth in the Section 12.2(b) Transfer Notice; provided, however, that if the
Transferring Party has not transferred the Offered Interest within one (1) year
of delivering the Section 12.2(b) Transfer Notice to the Remaining Party, this
right of first refusal procedure shall again be followed if the Transferring
Party wishes to transfer the Offered Interest to a Direct Competitor.
(v)    Upon the closing of a transfer of all of the interests in the Company by
either the Solazyme Group or the Bunge Group, Subsections 9.2(e)(i)-(xi) shall
apply (if the Bunge Group no longer owns any interests in the Company) or
Subsections 9.2(f)(i)-(vi) shall apply (if the Solazyme Group no longer owns any
interests in the Company).
12.3    Direct Competitor Change in Control. If Solazyme, Inc. or Bunge
Netherlands (the “Target Party”) is subject to a Change in Control by a Direct
Competitor of the other Party,

53
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



then the other Party shall have the right, but not the obligation, to purchase
the Percentage Interest held by the Target Party as provided in this Section
12.3.
(a)    If the Target Party reasonably believes that it may be subject to a
Change in Control by a Direct Competitor of the other Party, the Target Party
shall inform the other Party in writing (a “Section 12.3(a) Notice”) and shall
offer to sell its Percentage Interest to such other Party for a purchase price
equal to the fair market value of such Percentage Interest, as established
pursuant to Section 9.3(b) as modified by Section 12.3(c).
(b)    The other Party shall have thirty (30) days after receipt of the Section
12.3(a) Notice to either elect to purchase the Target Party’s Percentage
Interest as offered in the Section 12.3(a) Notice or waive its rights under this
Section 12.3. If the other Party has not responded in writing in such 30-day
period the other Party shall be deemed to have waived its rights under this
Section 12.3 (such date of notice, or expiry of the 30-day period, the “Section
12.3(b) Response Date”).
(c)    If fair market value is to be set through Section 9.3(b), the Parties
shall use their best efforts to obtain the valuation from the appraiser within
ten (10) Business Days of the date of the Section 12.3(a) Response Date. In
particular:
(i)    Each Party shall appoint its appraiser within two (2) Business Days of
the Section 12.3(b) Response Date, or else it will be deemed to have waived the
appointment of such appraiser.
(ii)    Each Party shall cause its appointed appraisers to appoint the final
appraiser within two (2) Business Days of the conclusion of the 2-day period
described in Section 12.3(c)(i).
(iii)    Each Party shall provide the final appraiser with its proposal on the
fair market value of the Percentage Interests to be bought/sold and any report
thereon, within five (5) Business Days of the appointment of the final
appraiser, or else such Party shall not be able to submit a proposal.
(iv)    Each Party shall use its best efforts to have the final appraiser
provide his or her fair market value determination within two (2) Business Days
of provision of the Parties’ proposals.
(v)    Once the appraisal has been received by the other Party, it can elect to
proceed with the buy-out at the price set in the valuation or waive its rights
under this Section 12.3. Such election shall be in writing provided to the
Target Party and shall be done within five (5) Business Days of receipt of the
valuation from the final appraiser, else the other Party shall be deemed to have
waived its rights under this Section 12.3.

54
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



(vi)    Any purchase of a Target Party’s Percentage Interest pursuant to this
Section 12.3 shall occur simultaneously with, and contingent upon, the closing
of the applicable Change in Control transaction, or as soon as practicable
thereafter if the procedures set forth in this Section 12.3 have not been
completed as of such closing, except that such time period shall be extended as
required to obtain necessary governmental approvals including any necessary
approvals of antitrust authorities. Upon such closing Subsections 9.2(e)(i)-(xi)
shall apply (if Bunge Netherlands is bought out) or Subsections 9.2(f)(i)-(vi)
shall apply (if Solazyme, Inc. is bought out).
12.4    Other Transfers to Direct Competitors.
(a)    In the event that the Company is controlled by a member of the Bunge
Group or a member of the Solazyme Group, but this Agreement has otherwise
terminated, any sale or other transfer of interests in the Company or SB Oils to
a Direct Competitor of the other group shall be subject to a right of first
refusal in favor of the other group as provided in Section 12.2(b) (making
appropriate substitution for the applicable parties).
(b)    In the event that equity interests in, or all or substantially all of the
assets of, SB Oils are being conveyed to a Third Party that is a Direct
Competitor of the Bunge Group or the Solazyme Group, and this Agreement has
otherwise terminated (such as through a Company liquidation in which SB Oils is
sold as a going concern), the Bunge Group or the Solazyme Group (whichever group
for whom the proposed transferee is a Direct Competitor) shall have a right of
first refusal on such transfer as provided in Section 12.2(b) (making
appropriate substitution for the applicable parties).
(c)    In the event that equity interests in, or all or substantially all of the
assets of, SB Oils are being conveyed to a Third Party that is not a Direct
Competitor of the Bunge Group or the Solazyme Group, and this Agreement has
otherwise terminated (such as through a Company liquidation in which SB Oils is
sold as a going concern), the Parties shall use reasonable efforts to include in
such transfer documentation, a requirement that any sales of interests in SB
Oils by the acquiring Third Party to a Direct Competitor of the Bunge Group or
the Solazyme Group shall be subject to a right of first refusal in favor of the
group to whom the transferee is a Direct Competitor as provided in Section
12.2(b) (making appropriate substitution for the applicable parties).



55
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



ARTICLE 13
REPRESENTATIONS AND WARRANTIES
13.1    Mutual Representations and Warranties. As of the Effective Date, each of
BGI, Bunge Netherlands and Bunge Brazil hereby make the following
representations and warranties to Solazyme, Inc. and Solazyme Brazil, and each
of Solazyme, Inc. and Solazyme Brazil hereby make the following representations
and warranties to BGI, Bunge Netherlands and Bunge Brazil:
(a)    It is a company duly organized, validly existing and in good standing
under the laws of the jurisdiction in which it is organized. It has all
requisite corporate power and authority to own its respective properties and to
carry on its respective business as conducted as of the date of this Agreement
and as proposed to be conducted in this Agreement and in the other JV
Agreements. It is duly licensed or qualified to transact business and is in good
standing in each jurisdiction wherein the character of the property owned or
leased, or the nature of the activities conducted, make such licensing or
qualification necessary, except where the failure to be so licensed or qualified
would not have a material adverse effect on its business or properties. It has
the requisite power and authority to execute, deliver and perform its
obligations under this Agreement and the other JV Agreements to which it is a
party.
(b)    All corporate action on the part of it, its officers, directors and
equity holders necessary for the authorization, execution and delivery of this
Agreement and the other JV Agreements to which it is a party, and the
performance of all obligations hereunder and thereunder, have been taken, and
this Agreement and each of the other JV Agreements to which it is a party, when
executed and delivered by it, shall constitute valid and legally binding
obligations of it, enforceable against it in accordance with their terms except
to the extent that (i) such enforcement may be subject to bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to creditor’s rights generally and (ii) the remedy of specific
performance or injunction and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefore may be brought.
(c)    The execution, delivery and performance of this Agreement and each of the
other JV Agreements to which it is a party (with or without the giving of
notice, the lapse of time or both), and the consummation of the transactions
contemplated hereby, (i) do not require the consent of any Third Party (other
than a consent from HSBC required by Solazyme, Inc. in connection with its Loan
and Security Agreement); (ii) do not conflict in any material respect with,
result in a material breach of, or constitute a material default under, its
organizational documents or any other material contract or agreement to which it
is a party or by which it may be bound or affected; (iii) do not violate in any
material respect any provision of Applicable Law

56
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



or any order, injunction, judgment or decree of any government authority by
which it may be bound, or (iv) require any regulatory filings or other actions
to comply with the requirements of Applicable Law, except as otherwise set forth
in this Agreement. It is not a party to, nor is it bound by, any agreement or
commitment that prohibits the execution and delivery of this Agreement, any
other JV Agreement to which it is a party or the consummation of the
transactions contemplated hereby or thereby.
(d)    No insolvency proceedings of any character, including bankruptcy,
receivership, reorganization, composition or arrangement with creditors,
voluntary or involuntary, affecting it are pending or threatened, and it has not
made any assignment for the benefit of creditors or taken any action in
contemplation of, or that would constitute the basis for, the institution of
such insolvency proceedings.
(e)    There is no action, suit, proceeding or investigation pending or
threatened against it that questions the validity of this Agreement, any other
JV Agreement to which it is a party, or its ability to consummate the
transactions contemplated hereby and thereby. It is not in violation of any
Applicable Law in respect of the conduct of its business or the ownership of its
properties, which violation would have a material adverse effect on its business
or the ownership of its properties related to this Agreement or any other JV
Agreement to which it is a party,



ARTICLE 14
CONFIDENTIALITY
14.1    Confidentiality Obligations. All information disclosed by one Party or
one of its Affiliate to another Party or one of its Affiliate pursuant to this
Agreement or any other JV Agreement or otherwise in connection with the
operation of the JV Companies, including information of the JV Companies, shall
be the “Confidential Information” of the Party who disclosed it (or the Party
whose Affiliate disclosed it) for all purposes hereunder. Each Party agrees
that, during the Term and for five (5) years after the termination of this
Agreement, such Party shall, and shall ensure that its Affiliates and its and
their respective officers, directors, employees and agents shall, keep
completely confidential (using at least the same standard of care as it uses to
protect proprietary or confidential information of its own, but in no event less
than reasonable care) and not publish or otherwise disclose, any Confidential
Information furnished to it by another Party or any of its Affiliates (including
know-how of the disclosing Party or its Affiliates). The foregoing obligations
shall not apply to any information disclosed by a Party or any of its Affiliates
hereunder to the extent that the receiving Party can demonstrate with competent
evidence that such Confidential Information:

57
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



(a)    was already known to the receiving Party or any of its Affiliates, other
than under an obligation of confidentiality to the disclosing Party, at the time
of disclosure;
(b)    was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the receiving Party or any of its
Affiliates;
(c)    became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party or any of its Affiliates in breach of this Agreement;
(d)    was subsequently lawfully disclosed to the receiving Party or any of its
Affiliates by a Third Party other than in contravention of a confidentiality
obligation of such Third Party to the disclosing Party or any of its Affiliates;
or
(e)    was developed or discovered by employees of the receiving Party or any of
its Affiliates who had no access to the Confidential Information of the
disclosing Party or any of its Affiliates.
Specific information shall not become exempt from the obligations herein merely
because it is embraced by general information within any of the exceptions
according to Section 14.1 (a) – (e). Combinations of parts of information are
not exempt from the obligations herein if any of the exceptions of Section 14.1
(a) – (e) applies only to such parts but not to their combination.
A receiving Party shall notify the disclosing Party immediately upon discovery
of any unauthorized use or disclosure of Confidential Information or any other
breach of this Article 14 by the receiving Party or any of its Affiliates, and
shall cooperate with the disclosing Party and its Affiliates in every reasonable
way to help the disclosing Party and its Affiliates regain possession of such
Confidential Information and to prevent its further unauthorized use.
14.2    Authorized Disclosure. A Party or its Affiliates may disclose the
Confidential Information belonging to another Party or its Affiliates to the
extent such disclosure is reasonably necessary in the following instances:
(a)    regulatory filings with any governmental authority necessary for the
activities contemplated under this Agreement or any other JV Agreement;
(b)    disclosure required by applicable securities laws and regulations
(including Nasdaq rules), provided, however, that the disclosure therein is
limited to the extent necessary, as determined by securities counsel for the
Party seeking to make such disclosure, and provided such Party endeavors to
obtain confidential treatment of any disclosed information to the extent allowed
under Applicable Law;

58
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



(c)    in connection with the performance of this Agreement or any other JV
Agreement, to Affiliates, sublicensees, research collaborators, employees,
consultants, subcontractors or agents, each of whom prior to disclosure must be
bound by similar obligations of confidentiality at least equivalent in scope to
those set forth in this Article 14; or
(d)    in connection with litigation to which a Party is a party or otherwise as
required by valid court order or legal process; provided, however, that such
Party gives the disclosing Party advance notice of such required disclosure,
limits the disclosure to that actually required as determined by counsel for the
Party seeking to make such disclosure, and cooperates in any other Party’s
attempts to obtain a protective order or confidential treatment of the
information required to be disclosed.
14.3    Confidentiality of Agreement Terms. The Parties acknowledge that the
terms of this Agreement and the other JV Agreements shall be treated
confidentially as Confidential Information of all the Parties. Notwithstanding
the foregoing, (a) such terms may be disclosed by a Party in the context of a
potential transaction to bankers and potential financing sources, investment
bankers, investors and potential investors, licensees and potential licensees,
acquirers or potential acquirers, and their respective advisors, each of whom
prior to disclosure must be bound by similar obligations of confidentiality at
least equivalent in scope to those set forth in this Article 14, (b) a copy of
this Agreement may be filed with the Federal Trade Commission or the Justice
Department for review under the HSR Act, (c) a copy of this Agreement may be
filed with the appropriate government officials in connection with SBDC Approval
and (d) a copy of this Agreement may be filed by a Party with the U.S.
Securities and Exchange Commission if required by applicable securities laws and
regulations, as determined by securities counsel for the Party seeking to make
such filing. In connection with any such filing, such Party shall endeavor to
obtain confidential treatment of economic and trade secret information, research
and development information, and other competitively sensitive information of
each Party, to the extent allowed, as reasonably determined by securities
counsel for the Party seeking to make such disclosure.
ARTICLE 15
INDEMNIFICATION
15.1    Indemnification. Each Party (an “Indemnifying Party”) hereby agrees to
indemnify, defend and hold harmless each of the other Parties and each such
Party’s respective Affiliates and such Party’s and its Affiliates respective
officers, directors, employees and agents (each, an “Indemnified Party”) from
and against any and all Damages arising out of, connected with or related to any
Third Party claims to the extent arising out of (i) the breach or
non-performance of the Indemnifying Party of its obligations under this
Agreement or (ii) any breach of the Indemnifying Party’s representations or
warranties in this Agreement; except in any such

59
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



case to the extent that such claims arise out of the negligence or willful
misconduct of an Indemnified Party.
15.2    Limitation on Liability. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
SECTION 15.2, NO PARTY OR ITS AFFILIATES SHALL BE LIABLE TO ANOTHER PARTY FOR
ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, RELIANCE OR SPECIAL DAMAGES SUFFERED BY
SUCH PARTY, AS THE CASE MAY BE (INCLUDING DAMAGES FOR HARM TO BUSINESS, LOST
REVENUES, LOST SAVINGS OR LOST PROFITS SUFFERED BY SUCH PARTY), WHETHER IN
CONTRACT, WARRANTY, STRICT LIABILITY, TORT OR OTHERWISE, INCLUDING NEGLIGENCE OF
ANY KIND, WHETHER ACTIVE OR PASSIVE, AND REGARDLESS OF WHETHER THE POSSIBILITY
THAT SUCH DAMAGES COULD RESULT WAS KNOWN. NOTWITHSTANDING THE FOREGOING, (A) THE
ABOVE LIMITATIONS SHALL NOT APPLY IN THE EVENT OF DAMAGES ARISING OUT OF A
BREACH OF SECTIONS 10.3, 10.4, OR 13.2, ARTICLE 9 OR 12, OR THE NON-DISCLOSURE
OBLIGATIONS UNDER ARTICLE 14, AND (B) NOTHING IN THIS SECTION 15.2 IS INTENDED
TO LIMIT ANY PARTY’S OBLIGATIONS UNDER SECTION 15.1 IN RELATION TO AMOUNTS PAID
TO A THIRD PARTY.
ARTICLE 16

TERM; TERMINATION
16.1    Term. The term of this Agreement shall commence on the Effective Date
and shall continue in full force until *, unless extended by mutual agreement or
earlier terminated by dissolution of the Company or as set forth in
Sections 9.2(c)(ii), 9.2(d)(ii), 9.2(e)(ix), 9.2(f)(v), 12.3(c)(vi) or this
Article 16; provided, however, that this Agreement may be terminated upon the
mutual consent of Solazyme, Inc. and BGI (such period during which this
Agreement remains in full force and effect, the “Term”).
16.2    Termination upon Dissolution. This Agreement shall terminate upon the
dissolution of the Company pursuant to Section 17.1.
16.3    Termination Other than Upon Dissolution. This Agreement shall terminate
other than upon dissolution only as provided in Sections 9.2(c)(ii),
9.2(e)(viii), 9.2(f)(vi) and 12.3(c)(vi).
16.4    Certain Effects of Termination. Upon termination or expiration of this
Agreement, (i) the Joint Venture shall be deemed to have been dissolved
(although the Company shall only dissolve if explicitly required by the terms of
this Agreement or by Applicable Law), (ii) each Party shall promptly return to
the disclosing Party (or destroy and provide the disclosing

60

--------------------------------------------------------------------------------



Party with a certificate of destruction) all relevant records and materials in
its possession or control containing or comprising the disclosing Party’s
Confidential Information and to which the Party does not retain rights
hereunder; provided, however, that each Party shall be entitled to retain copies
of another Party’s Confidential Information to the extent necessary to comply
with applicable regulatory obligations and shall be entitled to retain one copy
of another Party’s Confidential Information for archival purposes, and the
obligations of Article 14 shall continue beyond termination with respect to any
such retained Confidential Information, (iii) the JV Agreements shall terminate
as specified in such agreements or in this Agreement, and (iv) any and all
claims and payment obligations that accrued prior to the date of such
termination shall survive such termination or expiration.
16.5    Survival. The provisions of Sections 2.5, 2.6, 2.7, 7.9, 9.2(e)(ix)
(including when cross-referenced in other Sections), 9.2(f)(ii), 9.2(f)(vi)
(including when cross-referenced in other Sections), 12.3, 12.4, 16.1,16.4 and
16.5, and Articles 1, 14, 15, 17, 18, 19 and 20, as applicable, shall survive
the expiration or termination of this Agreement for any reason.

61
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



ARTICLE 17
DISSOLUTION OF THE COMPANY
17.1    Dissolution of the Company.
(a)    Solazyme, Inc. and Bunge Netherlands shall cause the Company to dissolve
upon the occurrence of any of the following events, and only such events:
(i)    at the option of Solazyme, Inc. or BGI, if the other Party suffers or
permits the appointment of a receiver for its business or assets or becomes
subject to proceedings under any bankruptcy or insolvency law (which proceedings
remain undismissed for sixty (60) days);
(ii)    by mutual agreement of BGI and Solazyme, Inc.;
(iii)    upon the sale or other disposition of all or substantially all of the
assets of the Company;
(iv)    upon the expiration of the Term;
(v)    otherwise by operation of law;
(vi)    as provided in Section 9.2(c)(ii) and 9.2(d)(ii);
(vii)    if BGI or any of its Affiliates that is a party to this Agreement, the
Feedstock Supply Agreement or the Utility Supply Agreement is determined, by an
arbitration decision rendered in accordance with Section 17.2, to be in material
breach of any such agreements, and such breach was not cured within sixty (60)
days after written notice of the breach from a member of the Solazyme Group to
the breaching Party, then, following such arbitration decision, upon seven (7)
days advance notice by Solazyme, Inc. to the Parties.
(viii)    if Solazyme, Inc. or any of its Affiliates that is a party to this
Agreement or the Solazyme Development Agreement is determined, by an arbitration
decision rendered in accordance with Section 17.2, to be in material breach of
any of such agreements, and such breach was not cured within sixty (60) days
after written notice of the breach from a member of the Bunge Group to the
breaching Party, then, following such arbitration decision, upon seven (7) days
advance notice by BGI to the Parties.

62
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



17.2    Arbitration.
(a)    Notwithstanding Article 19, any dispute as to whether a material breach
has occurred under Section 17.1(vii) or Section 17.1(viii) (and only such
disputes) shall be referred to and finally determined by arbitration under the
Rules for Non-Administered Arbitration (Rev. 2007) of the International
Institute for Conflict Prevention & Resolution (“CPR”) in New York. The
arbitration shall consist of a single arbitrator, appointed by CPR after
consultation with Solazyme, Inc. and BGI. Any arbitration shall take place in
New York, New York and any arbitration proceeding shall be conducted according
to the laws of the State of New York. The Parties will use their best efforts to
conclude the arbitration hearing within three (3) months of the commencement of
the proceeding. Within fifteen (15) days after the conclusion of the arbitration
hearing, the arbitrator shall issue a written, reasoned decision or award. The
determination of the arbitrator shall be final and binding. The Parties waive
any right to appeal the arbitration award, to the extent a right to appeal may
be lawfully waived. Each of the Bunge Group and the Solazyme Group retains the
right to seek judicial assistance (i) to compel arbitration; (ii) to obtain
interim measures of protection pending or during arbitration; and (iii) to
enforce any decision of the arbitrator, including the final award.
(b)    All proceedings under this Section 17.2 shall be conducted in the English
language and all documents exchanged between the Parties and/or submitted in the
context of a proceeding under this Section 17.2 shall be in English or shall be
accompanied with a certified English translation of the original document.

ARTICLE 18
DISTRIBUTION UPON DISSOLUTION
18.1    Distributions.
(a)    Upon the dissolution of the Company, the Board or the Persons required by
law to wind up the Company’s affairs shall liquidate the assets of the Company
and apply and distribute the proceeds of such liquidation as follows, unless
required otherwise by Applicable Law:
(i)    first, to the payment of all labor, tax, debts and liabilities of the
Company, including debts and liabilities to the Parties, and of all expenses
related to the dissolution;
(ii)    second, to the setting up of reasonable reserves for any contingent
liabilities and obligations of the Company; provided, however, that any such
reserves shall be held for such period as the Board or other Persons so
distributing shall deem

63
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



advisable for the purpose of disbursing such reserves in payment of such
liabilities or obligations and, at the expiration of such period, the balance of
such reserves, if any, shall be distributed as hereinafter provided; and
(iii)    then to pay to the Parties as follows:
(A)    first, all intangible property contributed or transferred under the
Development Agreements shall be distributed to the Party who contributed or
transferred such intangible property;
(B)    second, all other intangible property shall be transferred in accordance
with Section 18.1(c); and
(C)    third, all other cash and property shall be distributed to the Parties in
accordance with the distribution provisions of Section 4.6.
(b)    If the Board or the Persons required by law to wind up the Company’s
affairs, in their sole discretion, shall determine that a portion of the
property (other than intangible assets) should be distributed in kind to the
Parties, the Board or such Persons, as the case may be, shall obtain an
appraisal of such property as of a date reasonably close to the date of
liquidation. The capital accounts shall be adjusted as provided in Section 5.4
to reflect each Member’s share of the unrealized appreciation (or loss) with
respect to such distributed property. The distribution of any such property (or
portions thereof as tenants in common) in kind to a Member shall be considered a
distribution of an amount equal to the property’s appraised fair market value
(or portion thereof) for purposes of this Section 18.1.
(c)    Upon the dissolution of the Company, notwithstanding Section 18.1(a), as
among the Parties, the Parties agree that the intangible assets of the JV
Companies (other than as returned pursuant to Section 18.1(a)(iii)(A), which
shall be treated as having occurred prior to the operation of this Section
18.1(c)) shall be treated as follows:
(i)    Provided a member of the Solazyme Group has a Percentage Interest of at
least ten percent (10%), the JV Companies will assign and hereby do assign to
Solazyme, Inc. all Microbe Technology owned by the JV Companies.
(ii)    Provided a member of the Bunge Group has a Percentage Interest of at
least ten percent (10%), the JV Companies will assign and hereby do assign to
BGI all Oil Processing Technology owned by the JV Companies.
(iii)    Provided a member of the Solazyme Group has a Percentage Interest of at
least ten percent (10%) and a member of the Bunge Group has a Percentage
Interest of at least ten percent (10%), the JV Companies will assign and hereby
do assign to each of Solazyme, Inc. and BGI, an undivided one-half joint
ownership interest in al

64
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



l Technology (other than Microbe Technology and Oil Processing Technology)
actually owned by the JV Companies (for avoidance of doubt, such Technology does
not include any Technology that is licensed to a JV Company), which interest
Solazyme, Inc. and BGI may exploit independently of, and without accounting to,
the other joint owner.
(iv)    If a member of the Solazyme Group has a Percentage Interest of at least
ten percent (10%) and a member of the Bunge Group does not have a Percentage
Interest of at least ten percent (10%), the JV Companies will assign and hereby
do assign to Solazyme, Inc. all Technology actually owned by the JV Companies
(for avoidance of doubt, such Technology does not include any Technology that is
licensed to a JV Company).
(v)    If a member of the Bunge Group has a Percentage Interest of at least ten
percent (10%) and a member of the Solazyme Group does not have a Percentage
Interest of at least ten percent (10%), the JV Companies will assign and hereby
do assign to BGI all Technology actually owned by the JV Companies (for
avoidance of doubt, such Technology does not include any Technology that is
licensed to a JV Company).
In connection with the foregoing assignments, the JV Companies shall execute
written assignment agreements in favor of the respective Parties, which
agreements shall assign the intangible property rights, and all rights to
enforce any claims for past, present and future violations thereof. The assigned
intangible property rights shall in all cases remain subject to any licenses
previously granted by the JV Companies to a Third Party and any licenses rights
provided in the JV Agreements. For the avoidance of doubt, the provisions of
this Section 18.1(c) shall not affect the amounts distributable to the Parties
under Section 18.1(a)(iii)(C).
18.2    Time for Liquidation. A reasonable time shall be allowed for the orderly
liquidation of the assets of the Company and the discharge of liabilities.
Unless a longer period is provided by Applicable Law, any distribution to a
Party under this Article 18 shall be made by the later of (1) the end of the
taxable year of the “liquidation” of the Company, or (2) within ninety (90) days
of such “liquidation,” as such term is defined by Treasury Regulation Section
1.704-1(b)(2)(ii)(g), except as otherwise permitted by Treasury Regulation
Section 1.704-1(b)(2)(ii)(b).
18.3    Statements Upon Dissolution. By no later than one hundred twenty (120)
days after the dissolution of the Company, each of the Parties that hold a
Percentage Interest shall be furnished with statements prepared by the certified
public accountant for the Company in accordance with the provisions of
Section 18.1 as of and for the period ending with the date of complete
liquidation.



65
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




ARTICLE 19
DISPUTE RESOLUTION
19.1    Negotiation. In the event of any controversy or claim arising out of,
relating to or in connection with any provision of this Agreement, or the rights
or obligations of the Parties hereunder, the Parties shall try to settle their
differences amicably between themselves. Any Party may initiate such informal
dispute resolution by sending written notice of the dispute to the other
Parties, and within ten (10) days after such notice appropriate representatives
of the Solazyme Group, Bunge Group and, if applicable, the JV Companies shall
meet for attempted resolution by good faith negotiations. If such
representatives are unable to resolve promptly such disputed matter, it shall be
referred to the Chief Executive Officer of Solazyme, Inc., to the Vice President
of BGI, and, if applicable, the Chief Executive Officer of the Company for
discussion and resolution. If such personnel are unable to resolve such dispute
within thirty (30) days of initiating such negotiations, unless otherwise agreed
by the Parties, such dispute shall proceed to mediation as provided under
Section 19.2.
19.2    Mediation.
(a)    If a dispute arises out of or relates to this Agreement, or the breach
thereof, and if the dispute cannot be settled through negotiation, then the
Parties agree before resorting to resolution pursuant to any other means, to
first try in good faith to settle the dispute by non-binding mediation with a
neutral mediator; provided, however, that if such mediation has not occurred
within sixty (60) days after a written request for mediation by any Party, then
any Party may proceed to resolution pursuant to other means. Notwithstanding the
foregoing, to the extent a decision is not reached as a result of the
discussions and mediation contemplated by this Article 19, the Board will be
deemed not to have authorized the matter that was subject to the dispute
resolution in Article 19 and the Company and its Affiliates shall not take the
actions that were proposed to be approved by the dispute resolution pursuant to
Article 19.
(b)    Each Party agrees not to use the period or pendency of the mediation to
disadvantage the other Parties procedurally or otherwise. No statements made by
a Party during the mediation may be used by the other Parties or referred to
during any subsequent proceedings.
(c)    Each Party has the right to pursue provisional relief from any court,
such as attachment, preliminary injunction, replevin, etc. to avoid irreparable
harm, maintain the status quo, or preserve the subject matter of the dispute,
even though mediation has not been commenced or completed.
19.3    Language of Dispute Resolution. All proceedings under this Article 19
(including pursuant to any other means of dispute resolution) shall be conducted
in the English

66
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



language and all documents exchanged among the Parties or submitted in the
context of a proceeding under this Article 19 (including pursuant to any other
means of dispute resolution) shall be in English or shall be accompanied with a
certified English translation of the original document.
19.4    Material Breach under Section 17.1(vii) and (viii). Notwithstanding this
Article 19, the determination of whether a material breach has occurred under
Section 17.1(vii) or Section 17.1(viii) shall be determined by arbitration in
accordance with Section 17.2 and the Parties are not required to proceed through
the dispute resolution steps in this Article 19 prior to commencing such
arbitration.

67
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




ARTICLE 20
MISCELLANEOUS
20.1    Notice.
(a)    All notices, requests, demands and other communications that are required
or may be given pursuant to the terms of this Agreement shall be in writing and
shall be deemed delivered (i) on the date of delivery when delivered by hand on
a Business Day during normal business hours or, if delivered on a day that is
not a Business Day or after normal business hours, then on the next Business
Day, (ii) on the date of transmission when sent by facsimile transmission during
normal business hours on a Business Day with telephone confirmation of receipt
or, if transmitted on a day that is not a Business Day or after normal business
hours or not confirmed by telephone, then on the next Business Day, (iii) on the
second Business Day after the date of dispatch when sent by a reputable courier
service that maintains records of receipt or (iv) ten (10) Business Days after
the date of dispatch when sent by first class or airmail letter; provided,
however, that, in any such case, such communication is addressed as provided in
the immediately following paragraph (b).
(b)    All notices, requests, demands and other communications that are required
or may be given pursuant to the terms of this Agreement shall be addressed as
follows:
if to BGI, to:
Bunge Global Innovation, LLC
50 Main Street
White Plains, NY 10606
Attn: *
Telephone: *
Facsimile: *
with a copy to:
Bunge North America, Inc.
11720 Borman Dr.
St. Louis, MO 63146
Attn: General Counsel
Telephone: *
Facsimile: *
or to such other addresses as BGI may designate in a written notice to the other
Parties;

68
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



if to Bunge Netherlands, to:
Bunge Coöperatief UA
Weena 320
3012 NJ
Rotterdam
The Netherlands
Attn: Managing Director
with a copy to:
Bunge North America, Inc.
11720 Borman Dr.
St. Louis, MO 63146
Attn: General Counsel
Telephone: *
Facsimile: *
or to such other addresses as Bunge Netherlands may designate in a written
notice to the other Parties;
if to Bunge Brazil, to:
Bunge Açúcar Bioenergia Ltda.
Rua Diogo Moreira, 184, 10th floor
São Paulo/SP, Brazil
Attn: Vice President
Telephone: *
Facsimile: *


with a copy to:
Bunge North America, Inc.
11720 Borman Dr.
St. Louis, MO 63146
Attn: General Counsel
Telephone: *
Facsimile: *
or to such other addresses as Bunge Brazil may designate in a written notice to
the other Parties;
if to Solazyme, Inc. to:

69
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



Solazyme, Inc.
225 Gateway Boulevard
South San Francisco, CA 94080
Attn: General Counsel
Telephone: *
Facsimile: *
or to such other address as Solazyme, Inc. may designate in a written notice to
the other Parties;
if to Solazyme Brazil, to:
Solazyme Brasil Óleos Renováveis e Bioprodutos Ltda.
Rua Diogo Moreira, 185, 4th floor unit 41
São Paulo/SP, Brazil
Attn: General Manager
Telephone: *


with a copy to:
Solazyme, Inc.
225 Gateway Boulevard
South San Francisco, CA 94080
Attn: General Counsel
Telephone: *
Facsimile: *
or to such other address as Solazyme Brazil may designate in a written notice to
the other Parties;
if to the Company or SBO Holdco, to:
Solazyme Bunge Renewable Oils Coöperatief U.A.
225 Gateway Boulevard
South San Francisco, CA 94080
Attn: Managing Director
Telephone: *
Facsimile: *
with copies to:
Solazyme, Inc.
225 Gateway Boulevard


70
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



South San Francisco, CA 94080
Attn: General Counsel
Telephone: *
Facsimile: *
and to:
Bunge North America, Inc.
11720 Borman Dr.
St. Louis, MO 63146
Attn: General Counsel
Telephone: *
Facsimile: *
or to such other address as the Company may designate in a written notice to the
other Parties; and
if to SB Oils, to:
Solazyme Bunge Produtos Renováveis Ltda.
Fazenda Moema, s/n, Zona Rural, Orindiúva
São Paulo, 15480-000, Brazil
Attn: General Manager


with copies to:
Solazyme, Inc.
225 Gateway Boulevard
South San Francisco, CA 94080
Attn: General Counsel
Telephone: *
Facsimile: *
and to:
Bunge North America, Inc.
11720 Borman Dr.
St. Louis, MO 63146
Attn: General Counsel
Telephone: *
Facsimile: *

71
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



or to such other address as SB Oils may designate in a written notice to the
other Parties.
20.2    Remedies for Breach. Except as otherwise set forth herein, the rights
and remedies herein expressly provided are cumulative and not exclusive of any
other rights or remedies that any Party would otherwise have at law, in equity,
by statute or otherwise. Specifically, each Party acknowledges that a breach of
Sections 7.9, 10.3, 10.4 or 10.5, or Article 12, could cause immediate and
irreparable harm that cannot be compensated by monetary damages and therefore
each Party agrees that any other Party shall be entitled to specific performance
of the obligations set forth in Sections 7.9, 10.3, 10.4 and 10.5 and Article
12. Subject to Article 19, if a member of the Bunge Group has breached a
provision of this Agreement that has caused damage to a JV Company, any member
of the Solazyme Group is entitled to bring an action to collect 50.1% (or such
other Percentage Interest then held by the Solazyme Group) of such damages
suffered by the JV Company. Subject to Article 19, if a member of the Solazyme
Group has breached a provision of this Agreement that has caused damage to a JV
Company, any member of the Bunge Group is entitled to bring an action to collect
49.9% (or such other Percentage Interest then held by the Bunge Group) of such
damages suffered by the JV Company.
20.3    Relationship of the Parties. Nothing in this Agreement is intended or
shall be deemed to constitute a partnership, agency or employer-employee
relationship between the Parties. No Party shall incur any debts or make any
commitments for any other non-Affiliated Party.
20.4    Obligations of the JV Companies. Whenever it is contemplated in a JV
Agreement that a JV Company shall take an action, or refrain from taking an
action, Solazyme, Inc. and BGI shall cause their representative employees,
representatives and Affiliates to cause the applicable JV Company to take such
action, or refrain from taking such action.
20.5    Assignment. Except as expressly provided in Article 12, neither this
Agreement nor any interest hereunder shall be assignable, nor any other
obligation delegable, by a Party without the prior written consent of the other
Parties; provided, however, that a Party may assign or otherwise transfer this
Agreement without such prior written consent (a) to any Affiliate or (b) to any
successor in interest by way of merger, sale of equity, or sale of all or
substantially all of its assets provided that such successor agrees in writing
to be bound by the terms of this Agreement as if it were the transferring Party
and provided that such transfer complies with Section 12.3, if applicable. This
Agreement shall be binding upon the successors and permitted assigns of the
Parties. Any assignment or other transfer not in accordance with this Section
20.5 shall be void.

72
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



20.6    Further Assurances. Each Party agrees to execute, acknowledge and
deliver such further instruments and to do all such other reasonable acts as may
be necessary or appropriate in order to carry out the purposes and intent of
this Agreement.
20.7    Force Majeure. No Party shall be liable to another Party for failure or
delay in the performance of any of its obligations under this Agreement for the
time and to the extent such failure or delay is caused by acts of god,
earthquake, fire, flood, war, accident, explosion, breakdowns or labor trouble;
embargoes or other import or export restrictions; shortage of or inability to
obtain energy, equipment, transportation or feedstock; or good faith compliance
with any regulation, direction or request (whether valid or invalid) made by any
governmental authority or any other reason that is beyond the control of the
respective Party. The Party affected by force majeure shall provide the other
Parties with full particulars thereof as soon as it becomes aware of the same
(including its best estimate of the likely extent and duration of the
interference with its activities) and shall use commercially reasonable efforts
to overcome the difficulties created thereby and to resume performance of its
obligations as soon as practicable.
20.8    Governing Law; Consent to Jurisdiction; Venue. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York,
without giving effect to conflict of laws principles. Except as provided in
Section 17.2, the Parties hereby irrevocably and unconditionally (i) consent to
submit to the exclusive jurisdiction of the courts of the State of New York and
the courts of the United States of America located in New York, New York for any
actions, suits or proceedings arising out of or relating to this Agreement and
the transactions contemplated hereby and agrees not to commence any action, suit
or proceeding relating thereto except in such courts, (ii) agree that service of
any process, summons, notice or document by United States registered or
certified mail, to a Party’s address in effect pursuant to Section 20.1, shall
be effective service of process for any action, suit or proceeding brought in
any such court, (iii) waives any objection to personal jurisdiction and the
laying of venue of any action, suit or proceeding arising out of this Agreement
or the transactions contemplated hereby in such courts, and (iv) waives and
agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.
Notwithstanding the foregoing, (a) a Party shall be entitled to seek injunctive
or similar relief in the courts of any jurisdiction to protect such Party’s
rights and interests ancillary to such litigation, and (b) any action between
the Parties regarding the infringement or validity of any non-U.S. Patent may be
brought by either Party in any court or tribunal having jurisdiction over the
Parties and such patent matters outside the U.S.
20.9    Tolling of Time Periods. In the event that a controversy or claim has
been raised and is in the process of dispute resolution in accordance with
Article 19, any applicable time period governing the underlying controversy or
claim set forth in this Agreement or in any

73
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



other JV Agreement shall be tolled pending the outcome of the resolution
process, after which the time period shall again begin to run.
20.10    Severability. When possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under Applicable Law,
but if any provision of this Agreement is held to be prohibited by or invalid
under Applicable Law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement. The Parties shall make a good faith effort to replace the invalid or
unenforceable provision with a valid one that conforms as nearly as possible
with the original intent of the Parties.
20.11    Third Party Beneficiaries. Except for the rights of Indemnified Parties
set forth in Article 15, all rights, benefits and remedies under this Agreement
are solely intended for the benefit of the Parties and their permitted assigns,
and no Third Party shall have any rights whatsoever to (i) enforce any
obligation contained in this Agreement; (ii) seek a benefit or remedy for any
breach of this Agreement; or (iii) take any other action relating to this
Agreement under any legal theory, including but not limited to, actions in
contract, tort (including but not limited to negligence, gross negligence and
strict liability), or as a defense, setoff or counterclaim to any action or
claim brought or made by any of the Parties.
20.12    Fees; Brokers. Each Party shall bear its own legal fees and expenses in
connection with this Agreement and the transactions contemplated herein. Each
Party represents and warrants to the other Parties that it has not engaged or
been involved with any broker or finder in connection with the Agreement or the
transactions contemplated herein, and each Party agrees to indemnify and hold
the other Parties harmless from and against any broker’s, finder’s or similar
fees for which it is responsible.
20.13    Advice of Counsel. Each Party has consulted counsel of their choice
regarding this Agreement, and each Party acknowledges and agrees that this
Agreement shall not be deemed to have been drafted by one Party or another and
shall be construed accordingly.
20.14    Entire Agreement; Amendments. This Agreement (including the Exhibits)
together with the other JV Agreements, taken together, collectively represent
the entire understanding and agreement among the Parties with respect to the
subject matter of, and the transactions contemplated by, such agreements. The
provisions of this Agreement shall be construed within the four corners of this
Agreement; provided, however, that reasonable efforts shall be made to interpret
and give full force and effect to the provisions of this Agreement in a manner
that is not inconsistent with the interpretation given to the relevant
provisions of the other JV Agreements and that gives full force and effect to
all relevant provisions of the JV Agreements in their entirety. Except as
provided in the next sentence, modifications or amendments of any provision of
this Agreement shall be valid and effective only if made in

74
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



writing and signed by a duly authorized officer of each Party. In addition, if
members of the Solazyme Group and members of the Bunge Group own, in the
aggregate, one hundred percent (100%) of the Percentage Interests, this
Agreement may be modified or amended in writing by a duly authorized officer of
Solazyme and BGI (without the need for execution by the other Parties).
20.15    Waiver. The failure or delay of a Party to enforce or to exercise, at
any time for any period of time, any provisions hereof or any right or remedy
hereunder shall not be construed as a waiver of such provision or right or
remedy or of the right of such Party thereafter to enforce or exercise the same;
provided, however, that such right or remedy is not time-barred or otherwise
precluded by Applicable Law or by a writing expressly waiving such right or
remedy and signed by that Party seeking to assert such right or remedy. The
written waiver by the other Parties of a breach of any term or provision of this
Agreement by a Party shall not be construed as a waiver of any subsequent
breach.
20.16    Translation. This Agreement is in the English language only, which
language shall be controlling in all respects, and all versions hereof in any
other language shall be for accommodation only and shall not be binding upon the
Parties. All communications and notices to be made or given pursuant to this
Agreement, and any dispute proceeding related to or arising hereunder, shall be
in the English language. If there is a discrepancy between any translation of
this Agreement and this English language version of this Agreement, this English
language version of this Agreement shall prevail.
20.17    Export, Import and Regulatory Laws. Notwithstanding anything to the
contrary contained herein, all obligations of the Parties and their Affiliates
are subject to prior compliance with U.S. export regulations, Brazilian and
Uruguayan import regulations, and any other Applicable Law. By way of example
and not of limitation, all Parties shall conduct all activities contemplated by
this Agreement in compliance with the Foreign Corrupt Practices Act and any
similar Applicable Law that: (a) prohibit offering payments to government
officials in order to obtain or retain business or to secure an improper
advantage; and (b) require that all transactions be accurately reflected in
books and records. Each of the Parties shall each use its reasonable efforts to
obtain such approvals for its own activities. Each Party shall cooperate with
the other Parties and shall provide help to the other Parties as reasonably
necessary to obtain any required approvals.
20.18    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument. Signature pages received by facsimile transmission or
PDF shall be deemed the same as signature pages with original signatures.
20.19    Mutual Release.

75
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



(a)    Each of the Solazyme Group and the Bunge Group, on behalf of itself, its
predecessors, successors, direct and indirect parent companies, direct and
indirect subsidiary companies, companies under common control with any of the
foregoing, assigns, and successors-in-interest, and all persons acting by,
through, under, or in concert with them, hereby releases and forever discharges
the other group, together with its predecessors, successors, direct and indirect
parent companies, direct and indirect subsidiary companies, companies under
common control with any of the foregoing assigns, and successors in interest,
and all persons acting by, through, under, or in concert with them, of and from
any and all debts, claims, potential claims, demands, actions, causes of action,
potential causes of action, rights, obligations, damages, attorneys’ fees,
costs, and liabilities of any and every kind or nature whatsoever, at law or in
equity, past, present, or future, known or unknown, direct or indirect, asserted
or unasserted, fixed or contingent, whether contemplated or not, whether based
on a tort, contract, contribution, indemnification, statute, or any other type
of claim or recovery, and whether for compensatory, consequential, incidental,
statutory, punitive, or other damages, which that Party has, may have, or had
against the other Party as of the Effective Date arising out of this Agreement,
the other JV Agreements or connected in any way with the Initial Joint Venture
or the interactions of the Parties up to the Effective Date.
(b)    Each of the Solazyme Group and the Bunge Group is fully aware of the
provisions of California Civil Code Section 1542, which provides as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
Each of the Solazyme Group and the Bunge Group knowingly and voluntarily waives
the provisions of California Civil Code Section 1542, and any other statutes or
common law principle of similar effect, assumes the risk of any injury, change
of circumstances or facts, loss, or damage that may arise from such waiver, and
further agrees that this waiver is a material aspect of the consideration for
entering into this Agreement.
[Signature page follows.]

76
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Joint Venture Agreement as of
the day and year first above written.
 
BUNGE GLOBAL INNOVATION, LLC
By:   /s/ Miguel A. Oliveira 
   Name: Miguel A. Oliveira 
   Title: VICE-PRESIDENT


 
BUNGE COÖPERATIEF UA
By:   /s/ A.J. de Lange; /s/ B.J. van Genderen 
   Name: A.J. de Lange; B.J. van Genderen 
   Title: DIRECTOR; DIRECTOR
 
BUNGE AÇÚCAR BIOENERGIA LTDA.
By:   /s/ Geovane Dilkin Consul; /s/ Wander Ernando Meyer 
   Name: Geovane Dilkin Consul; Wander Ernando Meyer 
   Title:
 
SOLAZYME, INC.
By:   /s/ Jonathan Wolfson 
   Name: Jonathan Wolfson 
   Title:CEO
 
SOLAZYME BRASIL ÓLEOS RENOVÁVEIS E BIOPRODUTOS LTDA.
By:   /s/ Walfredo Linhares 
   Name: Walfredo Linhares 
   Title: Diretor Geral


77
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



 
SOLAZYME BUNGE RENEWABLE OILS COÖPERATIEF U.A.
By:   /s/ Tyler Painter 
   Name: Tyler Painter 
   Title: Managing Director
 
SOLAZYME BUNGE PRODUTOS RENOVÁVEIS LTDA.
By:   /s/ Andre Junqueira S. Pereira 
   Name: Andre Junqueira S. Pereira 
   Title: Diretor Administ. Financeiro
 
SOLAZYME BUNGE RENEWABLE OILS II COÖPERATIEF U.A.
By:   /s/ Tyler Painter 
   Name: Tyler Painter 
   Title: Managing Director
 
 































Signature page to Joint Venture Agreement





78
* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



EXHIBIT A
DEFINED TERMS
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by or under common Control with such Person.
As used in this definition, “Control” means the possession of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise,
but only during such time as such power exists. Notwithstanding the foregoing,
for purposes of this Agreement, (i) neither the Company nor any of its
Subsidiaries shall be deemed to be an Affiliate of any member of the Solazyme
Group or the Bunge Group, (ii) no member of the Solazyme Group shall be deemed
to be an Affiliate of the Company or any of its Subsidiaries and (ii) no member
of the Bunge Group shall be deemed to be an Affiliate of the Company or any of
its Subsidiaries.
“Annual Tax Distribution Amount” means, with respect to a Member and a Tax Year,
an amount equal to the product of (x) the aggregate amount of net taxable income
and gain allocated to such Member pursuant to Section 5.5 in respect of such Tax
Year and (y) the Applicable Tax Rate.
“Applicable Law” means any applicable constitution, treaty, statute, rule,
regulation, ordinance, order, directive, code, interpretation, judgment, decree,
injunction, writ, determination, award, permit, license, authorization,
directive, requirement or decision of or by government authorities.
“Applicable Tax Rate” means the highest combined U.S. federal, state and local
marginal income (or corporate franchise) tax rate applicable to a corporation
residing in South San Francisco, California, adjusted to reflect the
deductibility of state and local income taxes for U.S. federal income tax
purposes.
“Book Value” means, with respect to any Company asset, the adjusted basis of
such asset for U.S. federal income tax purposes, except that (i) the initial
Book Value of any asset that is contributed to the Company by a Member shall be
the gross fair market value of such asset on the date of contribution and (ii)
the Book Value of Company assets shall be adjusted (at the discretion of the Tax
Matters Partner) in accordance with Section 5.2.
“Bunge B2C Field” means, the field identified on Exhibit G.
“Bunge B2C Jurisdiction” means the associated jurisdiction identified on Exhibit
G related to an associated Bunge B2C Field.

Exhibit A – * Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------



“Business Day” means any day other than a Saturday or Sunday on which federal or
state-chartered banks located in New York, New York are open for the conduct of
ordinary commercial banking business.
“* Products” means * Products * and * Products *.
“*” means triglyceride oils with greater than * fatty acid chains, manufactured
through Microbe-Based Catalysis.
“*” means triglyceride oils with greater than * fatty acid chains, manufactured
through Microbe-Based Catalysis, excluding triglyceride oils with *, and
triglyceride oils with *.
“Capital Account” means the capital account maintained for a Member pursuant to
Section 5.1 of this Agreement.
“Change in Control” shall mean the occurrence of any of the following: (a) any
consolidation or merger of either (i) Solazyme, Inc. or its ultimate parent, or
(ii) Bunge Netherlands or its ultimate parent (each of Solazyme, Inc. or its
ultimate parent or Bunge Netherlands or its ultimate parent being the “Acquired
Party”) with or into any Third Party, or any other corporate reorganization
involving a Third Party, in which those persons or entities that are
stockholders of the Acquired Party immediately prior to such consolidation,
merger or reorganization directly or indirectly own less than fifty percent
(50%) of the surviving entity’s voting power immediately after such
consolidation, merger or reorganization; (b) a change in the legal or beneficial
ownership of fifty percent (50%) or more of the voting securities of the
Acquired Party (whether in a single transaction or series of related
transactions) where, immediately after giving effect to such change, the legal
or beneficial owner directly or indirectly of more than fifty percent (50%) of
the voting securities of the Acquired Party is a Third Party; or (c) the sale,
transfer, lease, license or other disposition to a third party of all or
substantially all of the assets of an Acquired Party in one or a series of
related transactions.
“Code” means the United States Internal Revenue Code of 1986, as amended.
“Committed Orders” means (i) manufacturing commitments of the JV Companies
existing at the time of a requested Capital Call made pursuant to Section
4.5(a), whether they be in the form of purchase order acknowledgements, supply
agreement commitments or otherwise and (ii) future manufacturing requests (such
as purchase orders) from customers of the JV Companies existing at the time of a
requested Capital Call made pursuant to Section 4.5(a), for Products that such
customers have previously received from the JV Companies, provided fulfillment
of such manufacturing requests would result in a positive contribution margin to
the JV Companies.

Exhibit A – * Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------



“Core Operating Expenses” means the minimum expenses necessary to operate the
Moema Facility but not manufacture products, including the minimum practicable
personnel costs, equipment maintenance, safety, the minimum practicable
utilities, interest payments, payments of existing commitments, etc. The intent
of this definition is to capture SB Oils’ out-of-pockets costs for the Moema
Facility as if the facility were idled but maintained and solvent.
“Damages” shall mean all claims, demands, actions, causes of action,
assessments, losses, investigations, proceedings, damages, penalties, fines,
costs, payments, expenses and judgments, including interest and penalties and
reasonable attorneys’ fees, disbursements and expenses.
“Deadlock” means any situation in which a Board vote results in a 50.1% to 49.9%
vote, or if the Board is unable to hold a meeting due to the inability to
achieve a quorum within sixty (60) days of either Solazyme, Inc. or BGI
attempting to hold such a meeting.
“* Products” means *, manufactured through Microbe-Based Catalysis.
“Direct Competitor” means:
(a)For Bunge Netherlands, any company listed in the first chart on Exhibit H or
any Affiliate of any company listed on the first chart on Exhibit H. For the
avoidance of doubt, the companies listed on the first chart on Exhibit H and
their Affiliates are generally regarded either as significant competitors of the
Bunge Group in regard to the global processing of grains and seeds or companies
with Microbe capability that may compete with the JV Companies. BGI may propose,
from time to time, the addition to the first chart on Exhibit H of other
companies of comparable competitive status, and Solazyme, Inc. shall not
unreasonably withhold its consent to such addition. Solazyme, Inc. may propose,
from time to time, the deletion from the first chart on Exhibit H of companies
that are no longer in existence, that are no longer significant competitors of
the Bunge Group in regard to the global processing of grains and seeds, or that
are no longer companies with Microbe capability that may compete with the JV
Companies, and BGI shall not unreasonably withhold its consent to such deletion.
(b)For Solazyme, Inc., any company listed in the second chart on Exhibit H or
any Affiliate of any company listed on the second chart on Exhibit H. For the
avoidance of doubt, the companies listed on the second chart on Exhibit H and
their Affiliates are generally regarded as significant competitors of the
Solazyme Group and the Company in regard to Technology associated with
Microbe-Based Catalysis. Solazyme, Inc. may propose, from time to time, the
addition to the second chart on Exhibit H of other companies of comparable
competitive status, and BGI shall not unreasonably withhold its consent to such
addition. BGI may propose, from time to time, the deletion from the second chart
on Exhibit H of companies that are no longer in existence or that are no longer
significant competitors of the Solazyme Group or the Company in

Exhibit A – * Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------



regard to Technology associated with Microbe-Based Catalysis, and Solazyme, Inc.
shall not unreasonably withhold its consent to such deletion.
“Direct Employee Costs” means all of the applicable Party’s actual costs related
to such Secondee, consisting of a pro rata share of the salary, bonus,
incentives, equity compensation and benefits of the applicable Person, without
(i) any allocations for overhead or general services or (ii) markup or profit
margin attached to such costs.
“EBIT” means the Company’s consolidated earnings before interest and taxes
projected by the Company to result from Market Demand in the Market Demand
Notice. The period over which EBIT is projected by the Company is referred to
herein as the “Projection Period.”
“Estimated Tax Distribution Amount” means, with respect to a Member and a
quarter of the Tax Year, an amount equal to (x) the aggregate amount of net
taxable income and gain estimated by the Tax Matters Partner to be allocated to
such Member pursuant to Section 5.5 in respect of such quarter and (y) the
Applicable Tax Rate.
“Feedstock” means fermentable sugar from cane to be supplied by Bunge Brazil or
an Affiliate thereof to a Plant in one or more form(s) and associated
concentration(s) as may be determined and agreed in the Feedstock Supply
Agreement.
“Feed Field” means the animal feed and * field.
“Food Field” means the human food and beverage field.
“Free Cash Flow” means, for any Fiscal Year, the excess (if any), of the
company’s earnings before interest, taxes, depreciation and amortization for
such Fiscal Year minus the sum of, without duplication, (a) interest expense and
financing fees paid during such Fiscal Year, (b) taxes paid in cash during such
Fiscal Year or by the end of the first quarter of the immediately succeeding
Fiscal Year, (c) capital expenditures made during such Fiscal Year, (d)
scheduled repayments of the principal amount of indebtedness (if any), to the
extent actually paid during such Fiscal Year, (e) contributions to pension plans
actually made in cash during such Fiscal Year in excess of amounts deducted in
determining net income, and (f) payments in respect of any capitalized lease
liabilities made during such Fiscal Year.
“High-Oleic Products” means the following three (3) high-oleic triglyceride oils
that have been developed by the Solazyme Group, manufactured through
Microbe-Based Catalysis:
1) High Stability High-Oleic Oil:
*
2) Low Sat High-Oleic Oil

Exhibit A – * Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------



*
3) Combined High Stability and Low-Sat High-Oleic Oil
*
“JV Agreements” means, collectively: (a) this Agreement; (b) the Amended and
Restated Solazyme Development Agreement dated as of the Effective Date by and
among Solazyme, Inc., Solazyme Brasil Óleos Renováveis e Bioprodutos Ltda., the
Company and SB Oils (“the “Solazyme Development Agreement”); (c) the Amended and
Restated Bunge Development Agreement dated as of the Effective Date by and among
Bunge Global Innovation, LLC, Bunge Açúcar Bioenergia Ltda., the Company and SB
Oils (the “Bunge Development Agreement”); (d) the Amended and Restated
Cross-License Agreement dated as of the Effective Date by and between Solazyme,
Inc. and Bunge Global Innovation, LLC (the “Cross-License Agreement”); (e) the
Amended and Restated Feedstock Supply Agreement dated as of the Effective Date
by and between Usina Moema Açúcar e Álcool Ltda. and SB Oils; (f) the
Administrative Services Agreement dated as of March 30, 2012 by and among
Solazyme Brazil, Bunge Açúcar Bioenergia Ltda. and SB Oils (the “Administrative
Services Agreement”); (g) the Amended and Restated Utility Supply Agreement,
dated as of the Effective Date by and between Usina Moema Açúcar e Álcool Ltda.
and SB Oils; (h) the Credit Agreement, dated as of September 13, 2013, by and
between the Company and Bunge Finance B.V.; (i) the Loan Facility Agreement,
dated as of December 17, 2013, by and between Bunge Alimentos S.A., SB Oils and
Solazyme Inc., as amended as of October 17, 2014; (j) the Pledge Agreement Over
Inventory, dated as of December 17, 2013, by and between Bunge Alimentos S.A.
and SB Oils, as amended as of August 7, 2014 and October 17, 2014; (k) the
Pledge Agreement Over Receivables, dated as of December 17, 2013, by and between
Bunge Alimentos S.A. and SB Oils, as amended as of October 17, 2014 (the
agreements described in clauses (h) – (k), collectively, the “Working Capital
Agreements”); (l) each of the Manufacturing and Supply Agreements between SB
Oils, on the one hand, and a Brazil Affiliate or Sales Affiliate, on the other
hand, as may be entered from time to time substantially in the form of the
agreement attached hereto as Exhibit I (“Manufacturing and Supply Agreements”),
together with the applicable Sales Affiliate License Agreement between the
Company, on the one hand, and the Brazil Affiliate or Sales Affiliate, on the
other hand, substantially in the form attached hereto as Exhibit J (“Sales
Affiliate License Agreements”), entered contemporaneously with such
Manufacturing and Supply Agreement (collectively, the “Sales and Distribution
Agreements”); and (m) any future agreement among one or more of the Parties that
is specifically designated in such agreement to be a “JV Agreement” as defined
herein.
“JV Company Technology” means Technology owned or controlled by a JV Company.

Exhibit A – * Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------



“Market Demand” means market demand that is (i) evidenced by written offers to
purchase or similar expressions of interest that are specific as to timing,
duration, price and quantity and (ii) included in a Market Demand Notice
delivered pursuant to Section 8.3 and not determined by the Bunge Group in its
reasonable judgment to be deficient.
“Members” means Solazyme, Inc., Bunge Netherlands and any other equity holder in
the Company.
“Microbe” means any single-celled microorganism with lipid-producing capability.
“Microbe-Based Catalysis” means that portion of a process in which a Microbe is
used as a biocatalyst to convert a carbon source into a triglyceride oil or
derivative from the lipid pathway starting with the introduction of carbon
sources to the culture medium containing the Microbe and ending with the
extraction of the oil or derivative from the Microbe (but not including any
process after the extraction of the oil or derivative).
“Microbe Technology” means any Technology consisting of (i) Microbe-Based
Catalysis, (ii) any biomass that results from Microbe-Based Catalysis, (iii) any
Microbes used for the Microbe-Based Catalysis, (iv) any isolating, screening,
selecting, cultivating, or processing of a Microbe used for Microbe-Based
Catalysis, and the materials directly resulting from such screening or
selecting, (v) any genetic or metabolic engineering or mutagenesis of a Microbe
used for Microbe-Based Catalysis, and the materials directly resulting from such
genetic or metabolic engineering or mutagenesis, (vi) any oils or other
materials resulting from the end of Microbe-Based Catalysis, and (vii) any
method or process for separating, recovering or extracting any material from any
biomass that results from Microbe-Based Catalysis.
“New Capacity” means the amount of additional nameplate manufacturing capacity
that would be required to meet Profitable Market Demand included in a Market
Demand Notice.
“Notice Parties” for purposes of Article 9, means Solazyme, Inc. and BGI, while
a “Notice Party” is either of them.
“Oil Processing Technology” means any Technology for the processing of oil
starting after the extraction of oil from a Microbe, to and through the point at
which the triglyceride oil is suitable for sale, including methods and processes
for purifying and processing triglyceride oils resulting from Microbe-Based
Catalysis after the extraction of the triglyceride oils from the Microbe
biomass, and the oils resulting from such processing.
“Patents” means (a) all national, regional and international patents and other
indicia of ownership of an invention granted by any governmental authority,
including utility patents, design patents, utility models, petty patents,
inventors certificates and plant patents; (b) all applications for any of the
foregoing, including divisional, continuations, continuations-in-part,

Exhibit A – * Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------



provisionals, converted provisionals, and continued prosecution applications;
and (c) any and all extensions or restorations by existing or future extension
or restoration mechanisms, including revalidations, reissues, re-examinations
and extensions (including any supplementary protection certificates and the
like) of the foregoing (described in clauses (a) and (b)).
“Person” means any human being, organization, general partnership, limited
partnership, corporation, limited liability company, joint venture, trust,
business trust, association, governmental entity or other legal entity.
“Personal Care Field” means the field of skin care, hair care, personal hygiene
(e.g., bath and shower, oral hygiene, deodorants, baby care) and beautification
(e.g., decorative cosmetics, fragrances and perfumes).
“Plant” means a production facility for conversion of Feedstock into
triglyceride oil using Technology from the Solazyme Group and the Bunge Group
(and other Technology owned or licensed to the JV Companies), including the
Moema Facility.
“Products” means, collectively, the * Products, the * Products, the * Products
and the High-Oleic Products.
“Profitable Market Demand” means Market Demand (i) at sales prices above Cost
(if the JV Companies have unused manufacturing capacity) or (ii) at sales prices
that would generate a Return on Invested Capital for New Capacity greater than
*(if the JV Companies would need to add additional manufacturing capacity to
meet that Market Demand).
“RBD” means (a) the filtering, washing, refining, bleaching and deodorizing of
crude triglyceride oils or fats made by Microbe-Based Catalysis after extraction
from the Microbe and (b) any other unit process used by any of the JV Companies
to further purify or clarify Products sold by any of the JV Companies. For the
avoidance of doubt, RBD does not include further processing or blending of the
resulting triglyceride oil or fat product to make derivative products, any unit
process to change the composition of the oil or fat, hydrogenation, enzymatic
degumming, interesterification, fractionation, or winterization, or any
activities associated with creating food, feed, or industrial applications for
the triglyceride oil or fat.
“Reasonable Reserves” means reserves, in amounts set by the Board to operate the
Business, including (i) reasonable reserves for working capital, (ii) reasonable
reserves for future capital expenditures, including the expansion of existing
Plants or the construction of additional Plants and (iii) reserves required by
Applicable Law.
“Return on Invested Capital” means, in each case as projected by the Company,
the quotient obtained by dividing (i) the product of (x) the sum of (A) the
Company’s consolidated EBIT (including any minority interest share of the
Company’s EBIT) for the Projection Period plus (B) the Company’s projected
consolidated interest income for the Projection Period related to the New
Capacity, multiplied by (y) one (1) minus the Company’s projected consolidated
effective tax rate related to the New Capacity for the Projection Period, by
(ii) the total debt and

Exhibit A – * Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------



equity investment (including any minority interest share of such equity
investment) projected by the Company to be required to create the New Capacity.
“* Products” means triglyceride oils with greater than * fatty acid chains,
manufactured through Microbe-Based Catalysis.
“Subsidiary” means, with respect to a first Person, any other Person Controlled
directly or indirectly by such first Person, wherein the term “Controlled”, as
used in this definition, has the same meaning as used in the definition of
Affiliate.
“Technology” means all technical, scientific and other know-how and information,
trade secrets, knowledge, technology, means, methods, processes, practices,
formulas, instructions, skills, techniques, procedures, experiences, ideas,
technical help, designs, drawings, assembly procedures, computer programs,
apparatuses, specifications, data, results and other material, manufacturing
procedures, test procedures, and purification and isolation techniques (in each
case whether or not confidential, proprietary, patented or patentable) in
written, electronic or any other form now known or hereafter developed, and all
other discoveries, developments, inventions (in each case, whether or not
confidential, proprietary, patented or patentable), and tangible embodiments of
any of the foregoing, and all related intellectual property rights.
“Third Party” means any Person other than a member of the Solazyme Group, a
member of the Bunge Group or a JV Company, and their permitted successors and
assigns.
Additional Definitions. Each of the following terms shall have the meaning
defined in the corresponding sections of this Agreement indicated below:


Exhibit A - Page 7 * Certain information on this page has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions


Term
Section Reference
Agreement
Preamble
Effective Date
Preamble
BGI
Preamble
Bunge Netherlands
Preamble




Exhibit A – * Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------



Bunge Brazil
Preamble
Bunge Group
Preamble
Solazyme, Inc.
Preamble
Solazyme Brazil
Preamble
Solazyme Group
Preamble
Company
Preamble
SB Oils
Preamble
SBO Holdco
Preamble
JV Companies
Preamble
Original Joint Venture Agreement
Recitals
Moema Facility
Recitals
Initial Joint Venture
Recitals
Party
1.2
Dollar
1.2
MT
1.2
Joint Venture
2.1
Business
2.2(a)
Percentage Interest
3.1
Capital Contributions
4.2(a)
Capital Call
4.2(a)
Forecast Period
4.2(b)
Forecast
4.2(b)
Proposing Party
4.5(a)
Declining Party
4.5(a)
Note
4.5(a)
First Maturity Date
4.5(b)
Outside Maturity Date
4.5(b)
Estimated Tax Distributions
4.7(c)
Annual Tax Distribution
4.7(c)
Tax Distributions
4.7(c)
U.S. GAAP
4.8
Regulatory Allocations
5.4(d)
SB Oils Officers
6.1
Board
6.1
Key Managers
6.9
Secondees
6.9
Administrative Services
7.1(b)
R&D
7.2
R&D Parties
7.2(a)
Research and Development Committee
7.2(a)
Project Plans
7.2(a)
Sales Affiliates
7.3(a)
Brazil Affiliates
7.3(b)
Bunge Primary Fields
7.4(a)
Product Launch Date
7.4(a)




Exhibit A – * Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------



Joint Primary Sales Arrangement
7.4(a)
Parallel Primary Sales Arrangement
7.4(a)
Conditions Precedent
7.4(a)
Joint Primary Targets
7.4(c)
Syrup/Steam Shortfall
7.6(b)
Sellers
7.9(a)
Land
7.9(a)
Deed
7.9(a)
CAR
7.9(a)
Preserved Areas
7.9(a)
Additional Land
7.9(a)
Annual Budget
7.12(a)
Business Plan
7.12(a)
Market Demand Notice
8.3
Cost
8.6(a)
Plus
8.6(a)
Margin
8.6(a)
Contribution Cap
9.1
Article 9 Notice
9.1
Article 9 Response
9.2(a)
HSR Act
10.1
SBDC Approval
10.2
Encapso Sale Price
10.6(c)
SOX Compliance
10.7(f)(ii)
Form 1065
10.8
Tax Matters Partner
10.10
Fiscal Year
10.12
Tax Year
10.12
Lock-Out Period
12.1
Transferring Party
12.2
Remaining Party
12.2(a)(i)
Section 12.2(a) Transfer Notice
12.2(a)(i)
Qualifying Offer
12.2(a)(ii)
Competitor Transfer Offer
12.2(b)(i)
Offered Interest
12.2(b)(i)
Section 12.2(b) Transfer Notice
12.2(b)(i)
Election Notice
12.2(b)(ii)
Target Party
12.3
Section 12.3(a) Notice
12.3(a)
Section 12.3(b) Response Date
12.3(b)
Confidential Information
14.1
Indemnifying Party
15.1
Indemnified Party
15.1
Term
16.1
CPR
17.2(a)
Control
Definition of Affiliate


Exhibit A – * Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------



Acquired Party
Definition of Change in Control
Projection Period
Definition of EBIT
Solazyme Development Agreement
Definition of JV Agreements
Bunge Development Agreement
Definition of JV Agreements
Cross-License Agreement
Definition of JV Agreements
Administrative Services Agreement
Definition of JV Agreements
Working Capital Agreements
Definition of JV Agreements
Manufacturing and Supply Agreements
Definition of JV Agreements
Sales Affiliate License Agreements
Definition of JV Agreements
Sales and Distribution Agreements
Definition of JV Agreements










Exhibit A – * Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------




EXHIBIT B
JOINT FINANCIAL FORECAST



 
1
 




--------------------------------------------------------------------------------



Exhibit 10.23

EXHIBIT C
CALCULATION EXAMPLES
Percentage Interest Adjustment Pursuant to Section 4.4
Example of Funding of Deficiency by Other Party


Aggregate Capital Funded – Party A
60 million
Aggregate Capital Funded – Party B
40 million
Capital Committed to Date
100 million
Initial Percentage Interest – Party A
60% (60/100)
Initial Percentage Interest – Party B
40% (40/100)
 
 
Capital Call (each)
10 million
Party A Funds
20 million
Party B Funds
-0-
 
 
Aggregate Capital Funded – Party A
80 million
Aggregate Capital Funded – Party B
40 million
Capital Committed to Date
120 million
Initial Percentage Interest – Party A
66.7% (80/120)
Initial Percentage Interest – Party B
33.3% (40/120)



Example of Funding Deficiency not Funded by Other Party


Aggregate Capital Funded – Party A
60 million
Aggregate Capital Funded – Party B
40 million
Capital Committed to Date
100 million
Initial Percentage Interest – Party A
60% (60/100)
Initial Percentage Interest – Party B
40% (40/100)
 
 
Capital Call (each)
10 million
Party A Funds
10 million
Party B Funds
-0-
 
 
Aggregate Capital Funded – Party A
70 million
Aggregate Capital Funded – Party B
40 million
Capital Committed to Date
110 million
Initial Percentage Interest – Party A
63.6% (70/110)
Initial Percentage Interest – Party B
36.4% (40/110)




 
1
 






--------------------------------------------------------------------------------




EXHIBIT D


FORM OF NOTE



 
Exhibit D – Page 1
 




--------------------------------------------------------------------------------




EXHIBIT E
APPROVED SOLAZYME CUSTOMERS




Customer
Product
*
*
*








 
Exhibit E – Page 1
 

* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




EXHIBIT F
CAPITAL SPENDING PLAN
*
*
*
*
*
*
*
*
*)
*
*



*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*




 
Exhibit E – Page 1
 

* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------






*    
*
*
*
*
*
*
*
*
*
*



*


*









 
Exhibit E – Page 1
 

* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




EXHIBIT G
CONSUMER PRODUCTS




*
*
*


*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*












 
Exhibit E – Page 1
 

* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




EXHIBIT H
DIRECT COMPETITORS


*


 
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
 
 
 
 
*


 
*
*
*
*
*
*
*
*
*
*
*
*
 
 
 
 

 
    













 
Exhibit E – Page 1
 

* Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




EXHIBIT I
FORM OF MANUFACTURING AND SUPPLY AGREEMENT











 
 

 





--------------------------------------------------------------------------------




EXHIBIT J
FORM OF SALES AFFILIATE LICENSE AGREEMENT



















 
 

 



